Exhibit 10.1


EIGHTH AMENDMENT TO REVOLVING CREDIT AGREEMENT
AND
SEVENTH AMENDMENT TO TERM LOAN A CREDIT AGREEMENT


THIS EIGHTH AMENDMENT TO REVOLVING CREDIT AGREEMENT AND SEVENTH AMENDMENT TO
TERM LOAN A CREDIT AGREEMENT (this “Amendment”) is executed to be effective on
August 12, 2009, and entered into by and among STANDARD PACIFIC CORP., a
Delaware corporation (“Borrower”), BANK OF AMERICA, N.A., a national banking
association, as Administrative Agent for the Revolver Lenders defined below (in
such capacity, together with its successors and assigns, “Revolver
Administrative Agent”) and as Administrative Agent for the Term A Lenders
defined below (in such capacity, together with its successors and assigns, “Term
Administrative Agent”), and each Revolver Lender and Term A Lender that is a
signatory to this Amendment.


R E C I T A L S


A.           Reference is hereby made to that certain (a) Revolving Credit
Agreement dated as of August 31, 2005, executed by Borrower, Revolver
Administrative Agent, and the Lenders defined therein (such Lenders are
collectively, the “Revolver Lenders” and individually a “Revolver Lender”)
pursuant to which such Revolver Lenders extended to Borrower a revolving credit
facility (as amended, modified, renewed, restated, or replaced, the “Revolving
Credit Agreement”), and (b) Term Loan A Credit Agreement dated as of May 5,
2006, by and among Borrower, Term Administrative Agent, and each of the Lenders
defined therein (such Lenders are collectively, the “Term A Lenders” and
individually a “Term A Lender”) (as amended, modified, renewed, restated, or
replaced, the “Term A Credit Agreement”).


B.           Capitalized terms used herein shall, unless otherwise indicated,
have the respective meanings set forth in the Revolving Credit Agreement or the
Term A Credit Agreement, as applicable.


C.           The parties hereto desire to modify certain provisions contained in
the Revolving Credit Agreement and the Term A Credit Agreement subject to the
terms and conditions set forth herein.


NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged, the parties hereto agree as follows:


1.           Amendments to the Revolving Credit Agreement.


(a)           Section 1.1 of the Revolving Credit Agreement is hereby amended to
delete the definitions of “Cash Flow From Operations,” “Collateral Cash
Account,” “Combined Total Home Building Debt,” “Consolidated Home Building Net
Income,” “Excluded Subsidiaries,” “Home Building EBITDA,” “L/C Commitment,”
“Loan Documents,” “Obligations,” “Prime Rate,” and “Total Aggregate Commitment”
and replace such definitions with the following:


“Cash Flow From Operations” means, for Borrower and its Subsidiaries (other than
Excluded Subsidiaries that are not Cash Pledgors), on a consolidated basis, for
any period, an amount equal to the sum of (without duplication) (a) net cash
provided from (or used in) operating activities plus (b) net proceeds from the
Disposition of properties and other assets, plus (c) Consolidated Home Building
Interest Incurred.


“Collateral Cash Accounts” means collectively, each deposit account of each Cash
Pledgor held at Administrative Agent that is subject to a perfected, first
priority lien in favor of Administrative Agent, for the ratable benefit of each
Issuing Bank and the Lenders, pursuant to an Account Security Agreement,
securing the L/C Obligations, which accounts shall be subject to the “control”
(within the meaning of Section 9-104 of the UCC) of Administrative Agent and to
which no Cash Pledgor shall have any right of withdrawal except as provided in
Section 4.14, and “Collateral Cash Account” shall mean any one of the Collateral
Cash Accounts.


“Combined Total Home Building Debt” means, as of any date, without duplication,
(a) all funded debt of Borrower and its Subsidiaries determined on a
consolidated basis (excluding funded debt of Excluded Subsidiaries that are not
Cash Pledgors), plus (b) all funded debt with recourse to any limited or general
partnership in which Borrower or a Subsidiary (other than an Excluded Subsidiary
that is not a Cash Pledgor) is a general partner, plus (c) the sum of (i) all
reimbursement obligations with respect to drawn Financial Letters of Credit and
drawn Performance Letters of Credit, and (ii) the maximum amount available to be
drawn under all undrawn Financial Letters of Credit, in each case issued for the
account of, or guaranteed by, Borrower or any of its Subsidiaries (other than
Excluded Subsidiaries that are not Cash Pledgors), plus (d) all guaranties or
other funding obligations of Borrower or a Subsidiary (other than an Excluded
Subsidiary that is not a Cash Pledgor) of funded debt of third parties
(including Excluded Subsidiaries that are not Cash Pledgors), provided, however,
that in the case of any loan to value maintenance agreements (or similar
agreements) by which Borrower or a Subsidiary agrees to maintain for a joint
venture a minimum ratio of indebtedness outstanding to value of collateral
property, only amounts owing by Borrower or a Subsidiary at the time of
determination will be included in the calculation of Combined Total Home
Building Debt, plus (e) all Rate Hedging Obligations of Borrower and its
Subsidiaries (other than an Excluded Subsidiary that is not a Cash Pledgor),
minus (f) cash and Temporary Cash Investments of Borrower and its Subsidiaries
(other than Excluded Subsidiaries that are not Cash Pledgors) not subject to any
lien in excess of $5,000,000 (other than liens securing obligations under the
Loan Documents, liens securing obligations under the Term A Loan Documents and
liens securing obligations under the Term B Loan Documents).


“Consolidated Home Building Net Income” means, for any period, without
duplication, the net income (or loss) of Borrower and its Subsidiaries
(excluding the Excluded Subsidiaries that are not Cash Pledgors), determined in
accordance with GAAP and excluding the share thereof attributable to holders of
ownership interests of any Subsidiary (other than Borrower or a Subsidiary of
Borrower).


“Excluded Subsidiaries” means, collectively, Standard Pacific Financing, Inc.,
FLS (including any Subsidiaries thereof), Standard Pacific Financing, L.P., each
Special Purpose Entity (other than Non-Excluded Special Purpose Entities), and
any Home Building Joint Venture that Borrower designates as an “Excluded
Subsidiary” by written notice to Administrative Agent.


“Home Building EBITDA” means, for Borrower and its Subsidiaries (other than
Excluded Subsidiaries that are not Cash Pledgors) on a consolidated basis and
for any period, without duplication: (a) the sum of the following amounts
attributable to such period: (i) Consolidated Home Building Net Income;
(ii) items included in Consolidated Home Building Interest Expense to the extent
such items were deducted in the determination of Consolidated Home Building Net
Income; (iii) charges against income for all federal, state, and local taxes;
(iv) depreciation expense; (v) amortization expense; (vi) write-off of goodwill,
impairment charges, and other non-cash charges and expenses (including non-cash
charges resulting from accounting changes); (vii) cash distributions of income
earned by Excluded Subsidiaries and Home Building Joint Ventures actually
received during such period; and (viii) any losses arising outside of the
ordinary course of business which have been included in the determination of
Consolidated Home Building Net Income; less (b) (i) any non-cash gains or other
non-cash income, arising outside the ordinary course of business, which have
been included in the determination of Consolidated Home Building Net Income; and
(ii) income from Home Building Joint Ventures, which have been included in the
determination of Consolidated Home Building Net Income, all as determined on a
consolidated basis for Borrower and its Subsidiaries (excluding the Excluded
Subsidiaries that are not Cash Pledgors).


“L/C Commitment” means an amount equal to the Total Aggregate Commitment.


“Loan Documents” means, collectively, this Agreement, each Note, the Guaranty,
the Guaranty of the Subsidiary Letters of Credit, the Contribution Agreement,
the Fee Letter, each Issuer Document, each Letter of Credit, the Security
Agreement, and each Account Security Agreement. Solely for the purpose of the
Guaranty, “Loan Documents” shall include each Hedge Agreement.


“Obligations” means all advances to, and debts, liabilities, obligations,
covenants, and duties of, Borrower, each Cash Pledgor, and each Guarantor
arising under any Loan Document or otherwise with respect to any Loan or Letter
of Credit, whether direct or indirect (including those acquired by assumption),
absolute or contingent, due or to become due, now existing or hereafter arising
and including interest and fees that accrue after the commencement by or against
Borrower, any Cash Pledgor, or any Guarantor or any Affiliate thereof of any
proceeding under any Debtor Relief Laws naming such Person as the debtor in such
proceeding, regardless of whether such interest and fees are allowed claims in
such proceeding.


“Prime Rate” means, for any day, a fluctuating rate per annum equal to the
highest of (a) the sum of (i) the Federal Funds Rate plus (ii) one half of one
percent (0.50%), (b) the sum of (i) the Daily Floating Libor Rate plus (ii) two
and one quarter percent (2.25%), and (c) the rate of interest in effect for such
day as publicly announced from time to time by Bank of America as its “prime
rate.”  The “prime rate” is a rate set by Bank of America based upon various
factors including Bank of America’s costs and desired return, general economic
conditions and other factors, and is used as a reference point for pricing some
loans, which may be priced at, above, or below such announced rate.  Any change
in the prime rate announced by Bank of America, the Federal Funds Rate, or the
Daily Floating Libor Rate shall take effect at the opening of business on the
day specified in the public announcement of such change.


“Total Aggregate Commitment” means the total aggregate combined Commitments of
Lenders, as decreased as provided in Section 4.16 or Section 4.17.


(b)           Section 1.1 of the Revolving Credit Agreement is hereby amended to
add the following new definitions thereto in the correct alphabetical order:


“Account Guaranty and Security Agreement” means a guaranty and security
agreement delivered by a Cash Pledgor (other than Borrower) in favor of
Administrative Agent for the ratable benefit of each Issuing Bank and the
Lenders, in form and substance reasonably acceptable to Administrative Agent,
granting to Administrative Agent, for the ratable benefit of each Issuing Bank
and the Lenders, a first priority security interest in the Collateral Cash
Account held at Administrative Agent in the name of such Cash Pledgor and
guaranteeing the Obligations of Borrower hereunder.


“Account Security Agreements” means, collectively, each Unconditional Guaranty
and Security Agreement and the Borrower Account Security Agreement.


“Borrower Account Security Agreement” means a security agreement delivered by
Borrower in favor of Administrative Agent for the ratable benefit of each
Issuing Bank and the Lenders, in form and substance reasonably acceptable to
Administrative Agent, granting to Administrative Agent, for the ratable benefit
of each Issuing Bank and the Lenders, a first priority security interest in the
Collateral Cash Account held at Administrative Agent in the name of Borrower.


“Cash Pledgor” means (a) if Borrower has executed and delivered to
Administrative Agent a Borrower Account Security Agreement, Borrower and (b) any
Subsidiary of SPIC that (i) has executed an Account Guaranty and Security
Agreement, (ii) has no liabilities or indebtedness and has not incurred
Guarantee Obligations in respect of any liabilities or indebtedness of another
Person (other than the obligations hereunder and under the Account Guaranty and
Security Agreement executed by such Cash Pledgor, obligations with respect to
the Collateral Cash Accounts and obligations with respect to each other deposit
account maintained in the name of such Subsidiary of SPIC with Administrative
Agent or its Affiliates, and obligations relating to the organizational
existence of such Subsidiary of SPIC), and (iii) is Solvent.


“Daily Floating LIBOR Rate” means, as of any date of determination, the per
annum rate of interest equal to the British Bankers Association LIBOR Rate (“BBA
LIBOR”), as published by Reuters (or other commercially available source
providing quotations of BBA LIBOR as reasonably selected by Administrative Agent
from time to time) at approximately 11:00 a.m. London time on the date of
determination for Dollar deposits being delivered in the London interbank market
for a term of one month commencing two (2) Business Days prior to that day.  If
such rate is not available at such time for any reason, then the rate for that
interest period will be determined by such alternate method as reasonably
selected by Administrative Agent.


“Eighth Amendment” means that certain Eighth Amendment to Revolving Credit
Agreement and Seventh Amendment to Term Loan A Credit Agreement executed to be
effective as of the Eighth Amendment Effective Date, by and among Borrower,
Administrative Agent, each Lender party thereto, and certain other parties
thereto.


“Eighth Amendment Effective Date” means August 12, 2009, the effective date of
the Eighth Amendment.


“Guarantee Obligation” means, as to any Person, any (a) obligation, contingent
or otherwise, of such Person guaranteeing or having the economic effect of
guaranteeing any indebtedness or other obligation payable or performable by
another Person (the “primary obligor”) in any manner, whether directly or
indirectly, and including any obligation of such Person, direct or indirect, (i)
to purchase or pay (or advance or supply funds for the purchase or payment of)
such indebtedness or other obligation, (ii) to purchase or lease property,
securities or services for the purpose of assuring the obligee in respect of
such indebtedness or other obligation of the payment or performance of such
indebtedness or other obligation, (iii) to maintain working capital, equity
capital or any other financial statement condition or liquidity or level of
income or cash flow of the primary obligor so as to enable the primary obligor
to pay such indebtedness or other obligation, or (iv) entered into for the
purpose of assuring in any other manner the obligee in respect of such
indebtedness or other obligation of the payment or performance thereof or to
protect such obligee against loss in respect thereof (in whole or in part), or
(b) any Lien on any assets of such Person securing any indebtedness or other
obligation of any other Person, whether or not such indebtedness or other
obligation is assumed by such Person (or any right, contingent or otherwise, of
any holder of such indebtedness to obtain any such Lien).


“Non-Excluded Special Purpose Entity” means each Special Purpose Entity that
Borrower designates as a “Non-Excluded Special Purpose Entity” by written notice
to Administrative Agent; provided that no Cash Pledgor shall be designated as a
Non-Excluded Special Purpose Entity.


“Project” means any real property development (including, without limitation,
the parcels of real property that comprise, or are intended by the owner thereof
to comprise, all or any part of such development and any related “goods” and
“general intangibles” (in each case, within the meaning of the UCC)), regardless
of the stage of completion of such development.


“Required Cash Collateral Amount” means, as of any date of determination, cash
held in the Collateral Cash Accounts in an aggregate amount equal to or greater
than the result of (a) one hundred and one percent (101%) times (b) the
aggregate L/C Obligations as of such date of determination.


“Special Purpose Entity” means (a) any Subsidiary of Borrower that has no assets
other than a single Project or series of related Projects and is engaged in no
business activities other than the acquisition, development, ownership and/or
operation of such Project or Projects and has no material indebtedness other
than indebtedness of such Subsidiary that is secured in whole or in part by such
Project or Projects (or any portion thereof), (b) each Cash Pledgor (other than
Borrower), and (c) any Subsidiary of SPIC that was formed for the purpose of
pledging, or has pledged, cash collateral to secure (i) letters of credit issued
for the account of Borrower or any of its Subsidiaries (other than Letters of
Credit issued hereunder), (ii) Specified Borrower Obligations, or (iii) any
Guarantee Obligation in respect of Specified Borrower Obligations.


“Specified Borrower Obligations” means obligations of Borrower secured in whole
or in part by cash collateral that have a scheduled final maturity after the
Term B Maturity, and such obligations either (a) were exchanged for or otherwise
incurred to refinance obligations of Borrower that had a scheduled final
maturity concurrent with or prior to the Term B Maturity, or (b) had a scheduled
final maturity date concurrent with or prior to the Term B Maturity that was
extended solely or partly in consideration for such pledge of cash collateral.


“SPIC” means Standard Pacific Investment Corp., a Delaware corporation.


“Term A Loan Documents” means, as of any date of determination, the “Loan
Documents” as defined in the Term A Credit Agreement.


“Term A Loans” means, as of any date of determination, the “Term Loans” as
defined in the Term A Credit Agreement outstanding under the Term A Credit
Agreement as of such date.


“Term B Lenders” means, as of any date of determination, each of the “Lenders”
as defined in the Term B Credit Agreement party to the Term B Credit Agreement
as of such date.


 “Term B Loan Documents” means, as of any date of determination, the “Loan
Documents” as defined in the Term B Credit Agreement.


“Term B Loans” means, as of any date of determination, the “Term Loans” as
defined in the Term B Credit Agreement outstanding under the Term B Credit
Agreement as of such date.


“Term B Maturity” means the Maturity Date under and as defined in the Term Loan
B Credit Agreement.


“UCC” means the Uniform Commercial Code as in effect from time to time in the
state of California or, when the laws of any other jurisdiction govern the
method or manner of the perfection or enforcement of any security interest in
any collateral, with respect to such collateral, the Uniform Commercial Code (or
any successor statute) of such jurisdiction.


(c)           Section 3.9(a) of the Revolving Credit Agreement is hereby deleted
in its entirety and replaced with the following:


(a)           Amounts and Terms of Letters of Credit.  During the period from
the date of this Agreement to, but excluding, the Maturity Date, and subject to
the terms and conditions of this Agreement, upon Borrower’s request pursuant to
Section 3.9(b), an Issuing Bank shall issue one or more Financial Letters of
Credit or Performance Letters of Credit (each, a “Letter of Credit,” and
collectively, the “Letters of Credit”) for the account of Borrower or the
account of a Letter of Credit Subsidiary; provided that no Issuing Bank shall be
obligated to issue any Letter of Credit if, after giving effect thereto, (i) the
L/C Obligations would exceed the L/C Commitment, or (ii) the total aggregate
outstanding Loans plus the L/C Obligations would exceed the Total Aggregate
Commitment, or (iii) the issuance of such Letter of Credit would violate one or
more policies of such Issuing Bank, or (iv) the aggregate Outstanding Amount of
all L/C Obligations exceeds the Required Cash Collateral Amount. On and after
the Eighth Amendment Effective Date, all Obligations in respect of the Letters
of Credit shall be secured by the liens granted pursuant to the Security
Agreement and the liens granted pursuant to the Account Security Agreements, in
each case, until such liens are released pursuant to the terms hereof or
thereof.


(d)           Section 3.9(c) of the Revolving Credit Agreement is hereby deleted
in its entirety and replaced with the following:


(c)           Fees.  For each outstanding Unsecured Letter of Credit, and upon
any renewal thereof, Borrower shall pay to Administrative Agent, for the account
of each Lender in accordance with its Pro Rata Share, from Borrower's own funds
a fee equal to the Applicable Margin with respect to Eurodollar Borrowings of
Fourth Amendment Loan Outstandings (based on a 360-day year) times the daily
maximum amount available to be drawn under such Unsecured Letter of Credit (the
“Unsecured Letter of Credit Commission Fees”).  For each outstanding Letter of
Credit (other than an Unsecured Letter of Credit) and upon any renewal thereof,
Borrower shall pay to Administrative Agent, for the account of each Lender in
accordance with its Pro Rata Share, from Borrower's own funds a fee equal to the
Applicable Margin with respect to Eurodollar Borrowings of Post Fourth Amendment
Advances (based on a 360-day year) times the daily maximum amount available to
be drawn under such Letter of Credit (the “Post Fourth Amendment Letter of
Credit Commission Fees” and, together with the Unsecured Letter of Credit
Commission Fees, the “Letter of Credit Commission Fees”).  For each outstanding
Letter of Credit issued by an Issuing Bank (and upon any renewal thereof),
Borrower shall pay directly to the applicable Issuing Bank for its own account,
from Borrower's own funds a fee equal to the greater of (A) 0.125% per annum
(based on a 360-day year) times the daily maximum amount available to be drawn
under such Letter of Credit, and (B) $250 per annum (the “Letter of Credit
Fronting Fees”).  The Letter of Credit Commission Fees and the Letter of Credit
Fronting Fees payable under this Section 3.9(c) shall be payable on (x) the
eighth (8th) day of each quarter for fees accrued through the last day of the
preceding quarter and (y) on the Maturity Date; provided, however, that with
respect to the Letter of Credit Fronting Fees, any Issuing Bank may, at its
option, require that the Letter of Credit Fronting Fees be paid quarterly in
advance.  In addition, Borrower shall pay directly to the applicable Issuing
Bank for its own account the customary issuance, presentation, amendment and
other processing fees, and other standard costs and charges, of the applicable
Issuing Bank relating to letters of credit as from time to time in effect.  Such
customary fees and standard costs and charges are due and payable on demand and
are nonrefundable.


(e)           Section 3.9(d) of the Revolving Credit Agreement is hereby amended
to add the following new clause (x) at the end thereof:


(x)           both before and after giving effect to such requested Letter of
Credit, the Required Cash Collateral Amount shall be on deposit in or credited
to the Collateral Cash Accounts.


(f)           Section 3.9(e) of the Revolving Credit Agreement is hereby deleted
in its entirety and replaced with the following:


(e)           Subsidiary Letters of Credit.  Borrower has requested that Letters
of Credit from time to time upon its request be issued by an Issuing Bank (the
“Subsidiary Letters of Credit”) with Borrower and any one or more of Borrower’s
Subsidiaries or Home Building Joint Ventures (collectively, the “Letter of
Credit Subsidiaries”) as the “account parties” (which would be liable under the
reimbursement agreements pertaining to such Subsidiary Letters of Credit)
thereunder.  Subsidiary Letters of Credit shall constitute “Letters of Credit”
hereunder, and all terms and conditions specified above in this Section 3.9 with
respect to Letters of Credit shall be applicable to such Subsidiary Letters of
Credit.  Without limiting the foregoing, any draws under such Subsidiary Letters
of Credit shall be repaid as more fully set forth in Section 3.9(g), all amounts
remaining undrawn under all such Subsidiary Letters of Credit shall constitute
part of the “L/C Obligations,” and the fees and issuance procedures shall be as
specified above.  In addition to all terms and conditions specified in Section
3.9(d) above to the issuance of Letters of Credit, it shall be a condition to
the issuance of any Subsidiary Letter of Credit that Borrower shall have
executed the Guaranty of the Subsidiary Letters of Credit as well as such other
documents as the applicable Issuing Bank and/or Administrative Agent may
reasonably request (and shall have reaffirmed such guaranty from time to time
upon Administrative Agent’s request).  All waivers and releases made by Borrower
which are set forth in the Guaranty of the Subsidiary Letters of Credit are
incorporated herein by this reference and shall also be applicable to any Loans
(and Borrower’s obligation to repay such Loans) made or to be made under Section
3.9(g) with respect to draws under the Subsidiary Letters of Credit.


(g)           Section 3.9(g)(i) of the Revolving Credit Agreement is hereby
deleted in its entirety and replaced with the following:


(i)
Upon receipt from the beneficiary of any Letter of Credit of any notice of a
drawing under such Letter of Credit, the applicable Issuing Bank shall notify
Borrower and Administrative Agent thereof. Not later than 1:00 p.m. on the date
of any payment by an Issuing Bank under a Letter of Credit (each such date, an
“Honor Date”), Borrower shall reimburse such Issuing Bank through Administrative
Agent in an amount equal to the amount of such drawing; provided that if the
notice of drawing described in the preceding sentence is not received by
Borrower by 12:00 noon, then Borrower shall reimburse such Issuing Bank by 1:00
p.m. on the next succeeding Business Day in an amount equal to the amount of
such drawing (the “Unreimbursed Amount”) together with interest at the rate
applicable to Reference Rate Borrowings. If Borrower fails to so reimburse such
Issuing Bank by such time, then Administrative Agent shall withdraw funds from
the Collateral Cash Accounts in an amount equal to the sum of such Unreimbursed
Amount plus any interest and fees payable in respect thereof, and shall remit
such amounts to such Issuing Bank and Lenders, as applicable, on behalf of
Borrower, and Borrower hereby, and each other Cash Pledgor (by each such
Person’s execution of the applicable Account Guaranty and Security Agreement),
irrevocably authorizes and directs Administrative Agent to remit such funds to
such Issuing Bank on behalf of Borrower.  If for any reason any Unreimbursed
Amount cannot be funded from the Collateral Cash Accounts, then Administrative
Agent shall promptly notify each Lender of the Honor Date, the Unreimbursed
Amount, and the amount of such Lender’s Pro Rata Share thereof.  In such event,
Borrower shall be deemed to have requested a Reference Rate Borrowing to be
disbursed on the Honor Date in an amount equal to the Unreimbursed Amount,
without regard to the limitations specified in Section 3.1 (other than the
limitations set forth in clause (i) of Section 3.1(a)), but subject to the
conditions set forth in Article 6 (other than the delivery of a Request for
Borrowing).  Notwithstanding anything contained in this Agreement to the
contrary, on and after the Eighth Amendment Effective Date, any such Reference
Rate Borrowing under this Section 3.9 shall be due and payable immediately on
the day of such Borrowing.  Any notice given by an Issuing Bank or
Administrative Agent pursuant to this Section 3.9(g)(i) may be given by
telephone if immediately confirmed in writing; provided that the lack of such an
immediate confirmation shall not affect the conclusiveness or binding effect of
such notice.



(h)           Section 3.9 of the Revolving Credit Agreement is hereby amended to
add the following new clause (q) at the end thereof:


(q)           Required Cash Collateral Account.  From and after the Eighth
Amendment Effective Date, Borrower shall, or shall cause other Cash Pledgors to,
maintain the Required Cash Collateral Amount in Collateral Cash Accounts, at all
times that any unexpired Letter of Credit remains outstanding.  Upon the
expiration of all Letters of Credit and payment in full of all draws thereunder,
and all other Obligations then due and owing, the amounts then on deposit in or
credited to the Collateral Cash Accounts and any interest accrued thereon shall
then be returned to Borrower or the applicable Cash Pledgors (to the extent any
funds remain in the Collateral Cash Accounts after application of such funds as
provided above).  Notwithstanding any other provision of this Agreement or any
other Loan Document, maintenance by Borrower or any other Cash Pledgors of the
Required Cash Collateral Amount in the Collateral Cash Accounts shall satisfy
the Cash Collateralization requirements set forth in any of the Loan Documents
(including, without limitation, Section 3.9(p) hereof).


(i)           Article 3 of the Revolving Credit Agreement is hereby amended to
add the following new Section 3.11 at the end thereof:


3.11           No Additional Borrowings.  Notwithstanding any provision of this
Agreement to the contrary, on and after the Eighth Amendment Effective Date,
Borrower may not request, and Lenders shall have no obligations to fund, any
Borrowings under this Agreement other than Borrowings permitted by the terms of
Section 3.9(g).  Borrower shall, on the Eighth Amendment Effective Date, prepay
the Obligations in an amount equal to the Outstanding Amount of all Loans
outstanding as of such date, together with all accrued and unpaid interest
thereon.


(j)           Section 4.14 of the Revolving Credit Agreement is hereby deleted
in its entirety and replaced with the following:


4.14           Additional Cash Collateral; Release.


In the event that the Outstanding Amount of L/C Obligations exceeds the Required
Cash Collateral Amount, Borrower shall, or shall cause another Cash Pledgor to,
immediately deposit in the Collateral Cash Accounts additional cash collateral
in an amount by which the Outstanding Amount of L/C Obligations exceeds the
Required Cash Collateral Amount.  At any such time as the Required Cash
Collateral Amount exceeds the Outstanding Amount of L/C Obligations, the amount
of such excess shall, upon written request of Borrower or any other relevant
Cash Pledgor, be withdrawn from the relevant Cash Collateral Account and
remitted to Borrower or such other Cash Pledgor, as the case may be.


(k)           Section 4.17(f) of the Revolving Credit Agreement is hereby
deleted in its entirety and replaced with the following:


(f)           On the last day of each calendar quarter, the Total Aggregate
Commitment shall automatically reduce by an amount equal to the aggregate face
amount of all Unsecured Letters of Credit (rounded upward to the nearest whole
one hundred thousand Dollars) that matured and were not renewed or substituted
(to the extent permitted hereunder) or were canceled during such quarter (other
than Unsecured Letters of Credit that are secured by the Collateral Cash
Accounts).


(l)           Section 4.17 of the Revolving Credit Agreement is hereby amended
to add the following new clause (i) at the end thereof:


(i)           On the Eighth Amendment Effective Date, the Total Aggregate
Commitment shall be permanently reduced to $50,000,000.  Such reduction of the
Total Aggregate Commitment shall be applied to the Commitment of each Lender
according to its Pro Rata Share.


(m)           Article 5 of the Revolving Credit Agreement is hereby deleted in
its entirety and replaced with the following:


ARTICLE 5:  SECURITY.  The Obligations shall be secured by the liens granted by
Borrower pursuant to the Security Agreement and the liens granted by each Cash
Pledgor pursuant to the Account Security Agreements, in each case, until such
liens are released pursuant to the terms thereof.  All liens granted by Borrower
and its Subsidiaries under any Loan Document (other than the liens granted
pursuant to the Security Agreement and each Account Security Agreement, which,
in each case. shall remain in effect until such liens are released pursuant to
the terms thereof) prior to the Eighth Amendment Effective Date (if any) shall
be automatically released on the Eighth Amendment Effective Date without the
requirement for any further action on the part of any Person and the
Administrative Agent shall promptly take all such actions and execute and
deliver all such documents and instruments, at Borrower’s expense, as may be
reasonably requested by Borrower to evidence such release.  On the Eighth
Amendment Effective Date, all amounts on deposit in or credited to the Interest
Reserve Account and other cash collateral pledged by Borrower or any of its
Subsidiaries (other than Subsidiaries that are Cash Pledgors) prior to such date
pursuant to the Loan Documents shall be released and remitted to Borrower or as
Borrower may direct, so long as, both before and after giving effect to any such
release, the Required Cash Collateral Amount exceeds the Outstanding Amount of
the L/C Obligations.


(n)           Section 6.2(b) of the Revolving Credit Agreement is hereby deleted
in its entirety and replaced with the following:


(b) Intentionally deleted; and


(o)           Section 7.2(c)(iii) of the Revolving Credit Agreement is hereby
amended by deleting the words “this Agreement” set forth therein and inserting
in lieu thereof the words “any Loan Document”.


(p)           Section 7.4(a) of the Revolving Credit Agreement is hereby deleted
in its entirety and replaced with the following:


(a)           Exhibit J correctly sets forth, as of the last day of the most
recent fiscal quarter of Borrower, the names and jurisdictions of incorporation
or formation of all Subsidiaries of Borrower.  Borrower may update Exhibit J
from time to time by sending written notice to Administrative Agent.


(q)           Section 7.9 of the Revolving Credit Agreement is hereby deleted in
its entirety and replaced with the following:


7.9           Pension Plan.  Neither Borrower nor any Subsidiary (other than an
Excluded Subsidiary) maintains or contributes to any Plan other than Plans as to
which Borrower or a Subsidiary has complied with all applicable Laws (except
where the failure to comply could not reasonably be expected to have a Material
Adverse Effect).


(r)           Section 7.13 of the Revolving Credit Agreement is hereby deleted
in its entirety and replaced with the following:


7.13           Solvent.  (a) Borrower and its Subsidiaries are, on a
consolidated basis, Solvent and (b) each Cash Pledgor (other than Borrower) is,
on an individual basis, Solvent.


(s)           Section 8.1(e) of the Revolving Credit Agreement is hereby deleted
in its entirety and replaced with the following:


(e)           at the time of the delivery of the financial statements described
in Sections 8.1(b), (c), and (d), a certificate of the chief financial officer,
corporate controller, or the treasurer of Borrower that (i) states that to the
knowledge of such officer no Default or Event of Default exists, or if such an
event exists, stating the nature thereof and the action that Borrower proposes
to take with respect thereto, and (ii) unless Borrower has elected to comply
with Section 8.20(b) for the applicable period (in which case no such
demonstration of compliance shall be required to be included in such
certificate), demonstrates in reasonable detail that Borrower was in compliance
for the applicable period with at least one (1) of the financial covenants set
forth in Section 8.20(a) (including a reconciliation of the amounts used to
calculate such financial covenants pursuant to Section 8.20(a) to such financial
statements);


(t)           Section 8.1(f) of the Revolving Credit Agreement is hereby deleted
in its entirety and replaced with the following:


(f)           Intentionally deleted.


(u)           Section 8.1(h) of the Revolving Credit Agreement is hereby deleted
in its entirety and replaced with the following:


(h)           such other information about the business, assets, operation, or
condition, financial or otherwise, of Borrower or any Subsidiary (other than any
Excluded Subsidiary that is not a Cash Pledgor), as Administrative Agent may
reasonably request from time to time;


(v)           Section 8.1(i) of the Revolving Credit Agreement is hereby deleted
in its entirety and replaced with the following:


(i)           Intentionally deleted.


(w)           Section 8.1(j) of the Revolving Credit Agreement is hereby deleted
in its entirety and replaced with the following:


(j)           Intentionally deleted.


(x)           Section 8.1(k) of the Revolving Credit Agreement is hereby deleted
in its entirety and replaced with the following:


(k)           Intentionally deleted.


(y)           Section 8.1(m) of the Revolving Credit Agreement is hereby deleted
in its entirety and replaced with the following:


(m)           so long as any Commitment remains in effect or any Letters of
Credit or Term A Loans remain outstanding, at the time of the delivery of the
financial statements described in Sections 8.1(b), (c), and (d), condensed
combining balance sheets and income statements, a schedule, substantially in the
form of Schedule 8.1(m) attached hereto (as the form of such schedule may be
updated from time to time), and such other additional information that any
Lender (through Administrative Agent) may reasonably request from time to time,
regarding Borrower’s interests and obligations related to active homebuilding
and land development joint ventures in which Borrower owns a direct or indirect
interest; and


(z)           Section 8.1(n) of the Revolving Credit Agreement is hereby deleted
in its entirety and replaced with the following:


(n)           Intentionally deleted.


(aa)           Section 8.4 of the Revolving Credit Agreement is hereby deleted
in its entirety and replaced with the following:


8.4           Maintenance of Properties.  Borrower shall maintain, preserve, and
protect, and cause each Subsidiary (other than an Excluded Subsidiary) to
maintain, preserve, and protect, all of its properties in good order and
condition, subject to wear and tear in the ordinary course of business and, in
the case of unimproved properties, damage caused by the natural elements, and
not permit any Subsidiary (other than an Excluded Subsidiary) to permit, any
waste of its properties, except that neither (a) the failure to maintain,
preserve and protect any of such properties that could not reasonably be
expected to have a Material Adverse Effect, nor (b) the failure to maintain,
preserve, and protect any of such properties due to compliance with a written
order from a Governmental Authority, will constitute a violation of this Section
8.4.


(bb)           Section 8.9 of the Revolving Credit Agreement is hereby deleted
in its entirety and replaced with the following:


8.9           Subsidiary Guaranties.  Borrower shall cause each Material
Subsidiary that does not provide a Guaranty hereunder on the Closing Date to
provide a Guaranty hereunder and such other documentation required by
Administrative Agent, all in form and substance reasonably acceptable to
Administrative Agent within thirty (30) days (or such longer period as may be
determined by Administrative Agent in its sole discretion) after the date on
which such Subsidiary qualifies as a Material Subsidiary; provided that if any
Subsidiary that provides or has provided a Guaranty hereunder (i) is sold or
otherwise disposed of to a Person other than Borrower or one of Borrower’s
Subsidiaries, or (ii) ceases, at any time, to qualify as a Material Subsidiary,
then, upon the request of Borrower, Administrative Agent shall, so long as no
Default or Event of Default exists or would result therefrom, release such
Subsidiary from its Guaranty pursuant to a release in form and substance
reasonably acceptable to Administrative Agent and Borrower.


Notwithstanding the foregoing, if, (a) as of the date of acquisition, formation,
or creation otherwise permitted hereunder of a new Subsidiary that is neither a
Material Subsidiary nor an Excluded Subsidiary, the aggregate amount of assets
(other than ownership interests in, and intercompany indebtedness of, other
Subsidiaries) owned by all Subsidiaries that are not Material Subsidiaries,
Excluded Subsidiaries or Guarantors, exceeds five percent (5%) of Consolidated
Tangible Net Worth, then Borrower shall cause such Subsidiary to provide a
Guaranty under this Section 8.9, or (b) at any time any Subsidiary (other than
any Excluded Subsidiary) shall execute a guaranty of any Senior Unsecured
Homebuilding Debt (other than the Loans and other obligations under the Loan
Documents, the Term A Loans and other obligations under the Term A Loan
Documents, the Term B Loans and other obligations under the Term B Loan
Documents and any Subordinated Debt), then Borrower shall cause such Subsidiary
(whether or not it is a Material Subsidiary) to provide a Guaranty under this
Section 8.9.


(cc)           Section 8.10 of the Revolving Credit Agreement is hereby deleted
in its entirety and replaced with the following:


8.10           Mergers.  Borrower shall not merge or consolidate, or permit any
Guarantor or Cash Pledgor to merge or consolidate, with or into any Person,
except that (a) no merger or consolidation in connection with the sale of
Standard Pacific Financing, L.P. or Standard Pacific Financing, Inc. (or any of
their respective Subsidiaries) will constitute a violation of this covenant
(provided that the corporate existence of Borrower, if a party to such merger or
consolidation, is continued), (b) any Subsidiary may merge into Borrower
(provided that the surviving entity is Borrower) or into any other Subsidiary
(provided that Borrower complies with Section 8.9), (c) no merger or
consolidation in connection with an acquisition will constitute a violation of
this covenant (provided that the corporate existence of Borrower, if a party to
such merger or consolidation, is continued and no Change of Control occurs as a
result of such merger or consolidation), and (d) no merger or consolidation in
connection with a disposition will constitute a violation of this covenant
(provided that the corporate existence of Borrower, if a party to such merger or
consolidation, is continued and no Change of Control occurs as a result of such
merger or consolidation).


(dd)           Section 8.11 of the Revolving Credit Agreement is hereby deleted
in its entirety and replaced with the following:


8.11           Intentionally deleted.


(ee)           Section 8.12 of the Revolving Credit Agreement is hereby deleted
in its entirety and replaced with the following:


8.12           Intentionally deleted.


(ff)           Section 8.13 of the Revolving Credit Agreement is hereby deleted
in its entirety and replaced with the following:


8.13           Intentionally deleted.


(gg)           Section 8.14 of the Revolving Credit Agreement is hereby deleted
in its entirety and replaced with the following:


8.14           Intentionally deleted.


(hh)           Section 8.15 of the Revolving Credit Agreement is hereby deleted
in its entirety and replaced with the following:


8.15           Intentionally deleted.


(ii)           Section 8.16 of the Revolving Credit Agreement is hereby deleted
in its entirety and replaced with the following:


8.16           Intentionally deleted.


(jj)           Section 8.17 of the Revolving Credit Agreement is hereby deleted
in its entirety and replaced with the following:


8.17           Intentionally deleted.


(kk)           Section 8.20 of the Revolving Credit Agreement is hereby deleted
in its entirety and replaced with the following:


8.20           Financial Covenants.  For each fiscal quarter of Borrower ended
after the Eighth Amendment Effective Date and so long as any Term A Loans or
Term B Loans remain outstanding, Borrower shall, in its sole discretion, either:


(a)           Comply with at least one (1) of the following financial covenants:


(i)  not permit, as of the last day of such fiscal quarter of Borrower, the
ratio of (A) Cash Flow From Operations to (B) Consolidated Home Building
Interest Incurred less non-cash interest expense, for the period of four (4)
consecutive fiscal quarters then ended, to be less than 1.0 to 1.0;


(ii)  not permit, as of the last day of such fiscal quarter of Borrower, the
ratio of (A) Home Building EBITDA to (B) Consolidated Home Building Interest
Incurred less non-cash interest expense, for the period of four (4) consecutive
fiscal quarters then ended, to be less than 1.0 to 1.0; or


(iii)  not permit, as of the last day of such fiscal quarter of Borrower, the
ratio of (A) Combined Total Home Building Debt to (B) Consolidated Tangible Net
Worth, to be greater than 3.00 to 1.0.


Or


(b)           Prepay, on or before the date that is the forty-fifth (45th) day
after the last day of such fiscal quarter, (i) the unpaid principal amount of
the Term A Loans (if any) and (ii) the unpaid principal amount of the Term B
Loans (if any), on a ratable basis among the Term A Lenders and the Term B
Lenders based on the then outstanding principal amount of the Term A Loans and
the Term B Loans, in an aggregate amount equal to $7,500,000 for such fiscal
quarter.


(ll)           Section 8.21 of the Revolving Credit Agreement is hereby deleted
in its entirety and replaced with the following:


8.21           Intentionally deleted.


(mm)                      Section 8.22 of the Revolving Credit Agreement is
hereby deleted in its entirety and replaced with the following:


8.22           Intentionally deleted.


(nn)           Section 9.1(c)(i) of the Revolving Credit Agreement is hereby
deleted in its entirety and replaced with the following:


(i)           any applicable covenant or agreement contained in Sections 8.1,
8.9, or 8.20; or


(oo)           Section 9.1(e) of the Revolving Credit Agreement is hereby
deleted in its entirety and replaced with the following:


(e)           Intentionally deleted; or


(pp)           Section 9.1(f) of the Revolving Credit Agreement is hereby
deleted in its entirety and replaced with the following:


(f)           without the prior written consent of each Lender, (i) Borrower is
dissolved or liquidated or (ii) all or substantially all of the assets of
Borrower are sold or otherwise transferred (other than the transfer of a
security interest) or (iii) any material assets of Borrower are sold or
otherwise transferred (other than the transfer of a security interest) outside
the ordinary course of business other than in the case of this clause (iii), (A)
for fair consideration (as determined by Borrower in its reasonable business
judgment) in an arm’s length transaction, or (B) to a Guarantor; or


(qq)           Section 9.1(g) of the Revolving Credit Agreement is hereby
deleted in its entirety and replaced with the following:


(g)           without the prior written consent of the Aggregate Majority
Lenders, (i) any Guarantor is dissolved or liquidated, except to the extent
permitted by Sections 8.3 or 8.10 or (ii) (x) all or substantially all of the
assets of any Guarantor are sold or otherwise transferred (other than the
transfer of a security interest) or (y) any material assets of any Guarantor are
sold or otherwise transferred (other than the transfer of a security interest)
outside the ordinary course of business other than, in the case of this clause
(ii), (A) for fair consideration (as determined by such Guarantor in its
reasonable business judgment) in an arm’s length transaction (or on terms as
favorable to Borrower and its Subsidiaries as would be obtained in an arm’s
length transaction), or (B) to Borrower or another Guarantor, or (C) to the
extent permitted by Sections 8.3 or 8.10; or


(rr)           Section 9.1(h) of the Revolving Credit Agreement is hereby
deleted in its entirety and replaced with the following:


(h)           Borrower or any Guarantor is the subject of an order for relief by
any bankruptcy court, or is unable or admits in writing its inability to pay its
debts as they mature or makes an assignment for the benefit of creditors;
Borrower or any Guarantor applies for or consents to the appointment of any
receiver, trustee, custodian, conservator, liquidator, rehabilitator, or similar
officer for it or for all or substantially all of its property; or any receiver,
trustee, custodian, conservator, liquidator, rehabilitator, or similar officer
is appointed in respect of Borrower or any Guarantor without the application or
consent of Borrower or such Guarantor and the appointment continues undischarged
or unstayed for sixty (60) days; or Borrower or any Guarantor institutes or
consents to any bankruptcy, insolvency, reorganization, arrangement,
readjustment of debt, dissolution, custodianship, conservatorship, liquidation,
rehabilitation, or similar proceeding relating to it or to all or substantially
all of its property, under the laws of any jurisdiction; or any similar
proceeding is instituted with respect to Borrower or any Guarantor without the
consent of Borrower or such Guarantor, and continues undismissed or unstayed for
forty-five (45) days; or any judgment, writ, warrant of attachment, or execution
or similar process is issued or levied against all or substantially all of the
property of Borrower or any Guarantor, and is not released, vacated or fully
bonded within forty-five (45) days after its issue or levy; provided that
notwithstanding the foregoing, any Guarantor may be reorganized, dissolved or
liquidated and all or substantially all of the assets of any Guarantor may be
liquidated, to the extent permitted by Sections 8.3 or 8.10; or


(ss)           Section 9.1(i) of the Revolving Credit Agreement is hereby
deleted in its entirety and replaced with the following:


(i)           Borrower or any Guarantor shall (i) fail to pay any indebtedness
(other than Seller Nonrecourse Debt) to any other Person or any interest or
premium thereon, when due (whether by scheduled maturity, required prepayment,
acceleration, demand, or otherwise) and such failure shall continue after the
applicable grace period, if any, specified in the agreement or instrument
relating to such indebtedness, or (ii) fail to perform any term, covenant, or
condition on its part to be performed under any agreement or instrument relating
to any such indebtedness (other than Seller Nonrecourse Debt), when required to
be performed, and such failure shall continue after the applicable grace period,
if any, specified in such agreement or instrument, if the effect of such failure
to perform is to cause such indebtedness to be demanded or otherwise become due
or to be repurchased, prepaid, defeased, or redeemed (automatically or
otherwise), or an offer to repurchase, prepay, defease, or redeem such
indebtedness to be made, prior to its stated maturity (except for due on sale
clauses); provided, however, that any failure to pay or perform as specified in
subparagraphs (i) or (ii) immediately above with respect to indebtedness in a
total aggregate amount not to exceed $25,000,000 shall not constitute an event
of default hereunder; or


(tt)           Section 9.1(j) of the Revolving Credit Agreement is hereby
deleted in its entirety and replaced with the following:


(j)           any Guarantor shall reject or disaffirm its Guaranty (other than
as a result of a transaction not otherwise prohibited by this Agreement), or
otherwise notify Administrative Agent that it does not intend the Guaranty or
its liability thereunder to apply to any one or more future Borrowings or other
Obligations; or


(uu)           Section 9.1(k) of the Revolving Credit Agreement is hereby
deleted in its entirety and replaced with the following:


(k)           Intentionally deleted.


(vv)           Section 9.1(l) of the Revolving Credit Agreement is hereby
deleted in its entirety and replaced with the following:


(l)           Intentionally deleted.


(ww)                      Section 9.1(m) of the Revolving Credit Agreement is
hereby deleted in its entirety and replaced with the following:


(m)           there is entered against Borrower or any Guarantor a final
unsatisfied judgment or order for the payment of money in an aggregate amount
exceeding $10,000,000 (to the extent not covered by insurance as to which the
insurer has not disputed coverage in writing) that has not been vacated or
discharged and (i) enforcement proceedings are commenced by any creditor upon
such judgment or order, or (ii) there is a period of ten (10) consecutive days
during which a stay of enforcement of such judgment or order, by reason of a
pending appeal or otherwise, is not in effect; or


(xx)           Section 9.1(r) of the Revolving Credit Agreement is hereby
deleted in its entirety and replaced with the following:


(r)           Any unexpired Letter of Credit remains outstanding and (i) the
Cash Pledgors shall fail to maintain the Required Cash Collateral Amount or (ii)
Administrative Agent, for the ratable benefit of each Issuing Bank and the
Lenders, fails to have an enforceable first priority lien on any of the
Collateral Cash Accounts; or


(yy)           Section 9.1(s) of the Revolving Credit Agreement is hereby
deleted in its entirety and replaced with the following:


(s)           any Cash Pledgor (other than Borrower) is the subject of an order
for relief by any bankruptcy court, or is unable or admits in writing its
inability to pay its debts as they mature or makes an assignment for the benefit
of creditors; any Cash Pledgor (other than Borrower) applies for or consents to
the appointment of any receiver, trustee, custodian, conservator, liquidator,
rehabilitator, or similar officer for it or for all or substantially all of its
property; or any receiver, trustee, custodian, conservator, liquidator,
rehabilitator, or similar officer is appointed in respect of any Cash Pledgor
(other than Borrower) without the application or consent of such Cash Pledgor,
and the appointment continues undischarged or unstayed for sixty (60) days; or
any Cash Pledgor (other than Borrower) institutes or consents to any bankruptcy,
insolvency, reorganization, arrangement, readjustment of debt, dissolution,
custodianship, conservatorship, liquidation, rehabilitation, or similar
proceeding relating to it or to all or substantially all of its property, under
the laws of any jurisdiction; or any similar proceeding is instituted with
respect to any Cash Pledgor (other than Borrower) without the consent of such
Cash Pledgor, and continues undismissed or unstayed for forty-five (45) days; or
any judgment, writ, warrant of attachment, or execution or similar process is
issued or levied against all or substantially all of the property of any Cash
Pledgor (other than Borrower), and is not released, vacated or fully bonded
within forty-five (45) days after its issue or levy; provided that
notwithstanding the foregoing, any Cash Pledgor may be reorganized, dissolved or
liquidated and all or substantially all of the assets of any Cash Pledgor may be
liquidated, to the extent permitted by Sections 8.3 or 8.10; or.


(zz)           Section 9.1 of the Revolving Credit Agreement is hereby amended
to add the following new clause (t) at the end thereof:


(t)           without the written consent of the Aggregate Majority Lenders, (i)
any Cash Pledgor (other than Borrower) is dissolved or liquidated, except to the
extent permitted by Sections 8.3 or 8.10 or (ii) (x) all or substantially all of
the assets of any Cash Pledgor (other than Borrower) are sold or otherwise
transferred (other than the transfer of a security interest, but only to the
extent expressly permitted under the Account Guaranty and Security Agreement),
or (y) any material assets of any Cash Pledgor (other than Borrower) are sold or
otherwise transferred (other than the transfer of a security interest, but only
to the extent expressly permitted under the Account Guaranty and Security
Agreement) outside the ordinary course of business other than, in the case of
this clause (ii), (A) for fair consideration (as determined by such Cash Pledgor
in its reasonable business judgment) in an arm’s length transaction, or (B) to
Borrower, a Guarantor, or another Cash Pledgor, or (C) to the extent permitted
by Sections 8.3 or 8.10; or


(ab)           Section 9.1 of the Revolving Credit Agreement is hereby amended
to add the following new clause (u) at the end thereof:


(u)           any Cash Pledgor (other than Borrower) shall (i) fail to pay any
indebtedness (other than Seller Nonrecourse Debt) to any other Person or any
interest or premium thereon, when due (whether by scheduled maturity, required
prepayment, acceleration, demand, or otherwise) and such failure shall continue
after the applicable grace period, if any, specified in the agreement or
instrument relating to such indebtedness, or (ii) fail to perform any term,
covenant, or condition on its part to be performed under any agreement or
instrument relating to any such indebtedness (other than Seller Nonrecourse
Debt), when required to be performed, and such failure shall continue after the
applicable grace period, if any, specified in such agreement or instrument, if
the effect of such failure to perform is to cause such indebtedness to be
demanded or otherwise become due or to be repurchased, prepaid, defeased, or
redeemed (automatically or otherwise), or an offer to repurchase, prepay,
defease, or redeem such indebtedness to be made, prior to its stated maturity
(except for due on sale clauses); provided, however, that any failure to pay or
perform as specified in subparagraphs (i) or (ii) immediately above with respect
to indebtedness in a total aggregate amount not to exceed $25,000,000 shall not
constitute an event of default hereunder; or


(ac)           Section 9.1 of the Revolving Credit Agreement is hereby amended
to add the following new clause (v) at the end thereof:


(v)           there is entered against any Cash Pledgor (other than Borrower) a
final unsatisfied judgment or order for the payment of money in an aggregate
amount exceeding $10,000,000 (to the extent not covered by insurance as to which
the insurer has not disputed coverage in writing) that has not been vacated or
discharged and (i) enforcement proceedings are commenced by any creditor upon
such judgment or order, or (ii) there is a period of ten (10) consecutive days
during which a stay of enforcement of such judgment or order, by reason of a
pending appeal or otherwise, is not in effect; or


(ad)           Section 9.2 of the Revolving Credit Agreement is hereby amended
to delete the proviso immediately following clause (c) thereof in its entirety,
and replace such proviso with the following:


provided, however, that upon the occurrence of any event specified in subsection
(h) of Section 9.1, (a) the respective obligations of the Issuing Banks to issue
Letters of Credit shall automatically terminate, (b) the obligation of each
Lender to make Loans, if any, or issue Letters of Credit shall automatically
terminate, and (c) the unpaid principal amount of all outstanding Loans, if any,
and all interest and other amounts as aforesaid shall automatically become due
and payable without further act of Administrative Agent or any Lender.


(ae)           Schedule 1.1 of the Revolving Credit Agreement is hereby deleted
in its entirety and replaced with Schedule 1.1 attached hereto titled “REVOLVER
LENDER COMMITMENT SCHEDULE”.


2.           Amendments to the Term A Credit Agreement.


(a)           Section 1.1 of the Term A Credit Agreement is hereby amended to
delete the definitions of “Cash Flow From Operations,” “Combined Total Home
Building Debt,” “Consolidated Home Building Net Income,” “Excluded
Subsidiaries,” “Home Building EBITDA,” “Maturity Date,” and “Prime Rate,” and
replace such definitions with the following:


“Cash Flow From Operations” means, for Borrower and its Subsidiaries (other than
Excluded Subsidiaries that are not Cash Pledgors), on a consolidated basis, for
any period, an amount equal to the sum of (without duplication) (a) net cash
provided from (or used in) operating activities plus (b) net proceeds from the
Disposition of properties and other assets, plus (c) Consolidated Home Building
Interest Incurred.


“Combined Total Home Building Debt” means, as of any date, without duplication,
(a) all funded debt of Borrower and its Subsidiaries determined on a
consolidated basis (excluding funded debt of Excluded Subsidiaries that are not
Cash Pledgors), plus (b) all funded debt with recourse to any limited or general
partnership in which Borrower or a Subsidiary (other than an Excluded Subsidiary
that is not a Cash Pledgor) is a general partner, plus (c) the sum of (i) all
reimbursement obligations with respect to drawn Financial Letters of Credit and
drawn Performance Letters of Credit, and (ii) the maximum amount available to be
drawn under all undrawn Financial Letters of Credit, in each case issued for the
account of, or guaranteed by, Borrower or any of its Subsidiaries (other than
Excluded Subsidiaries that are not Cash Pledgors), plus (d) all guaranties or
other funding obligations of Borrower or a Subsidiary (other than an Excluded
Subsidiary that is not a Cash Pledgor) of funded debt of third parties
(including Excluded Subsidiaries that are not Cash Pledgors), provided, however,
that in the case of any loan to value maintenance agreements (or similar
agreements) by which Borrower or a Subsidiary agrees to maintain for a joint
venture a minimum ratio of indebtedness outstanding to value of collateral
property, only amounts owing by Borrower or a Subsidiary at the time of
determination will be included in the calculation of Combined Total Home
Building Debt, plus (e) all Rate Hedging Obligations of Borrower and its
Subsidiaries (other than an Excluded Subsidiary that is not a Cash Pledgor),
minus (f) cash and Temporary Cash Investments of Borrower and its Subsidiaries
(other than Excluded Subsidiaries that are not Cash Pledgors) not subject to any
lien in excess of $5,000,000 (other than liens securing obligations under the
Loan Documents, liens securing obligations under the Revolver Loan Documents and
liens securing obligations under the Term B Loan Documents).


“Consolidated Home Building Net Income” means, for any period, without
duplication, the net income (or loss) of Borrower and its Subsidiaries
(excluding the Excluded Subsidiaries that are not Cash Pledgors), determined in
accordance with GAAP and excluding the share thereof attributable to holders of
ownership interests of any Subsidiary (other than Borrower or a Subsidiary of
Borrower).


“Excluded Subsidiaries” means, collectively, Standard Pacific Financing, Inc.,
FLS (including any Subsidiaries thereof), Standard Pacific Financing, L.P., each
Special Purpose Entity (other than Non-Excluded Special Purpose Entities), and
any Home Building Joint Venture that Borrower designates as an “Excluded
Subsidiary” by written notice to Administrative Agent.


“Home Building EBITDA” means, for Borrower and its Subsidiaries (other than
Excluded Subsidiaries that are not Cash Pledgors) on a consolidated basis and
for any period, without duplication: (a) the sum of the following amounts
attributable to such period: (i) Consolidated Home Building Net Income;
(ii) items included in Consolidated Home Building Interest Expense to the extent
such items were deducted in the determination of Consolidated Home Building Net
Income; (iii) charges against income for all federal, state, and local taxes;
(iv) depreciation expense; (v) amortization expense; (vi) write-off of goodwill,
impairment charges, and other non-cash charges and expenses (including non-cash
charges resulting from accounting changes); (vii) cash distributions of income
earned by Excluded Subsidiaries and Home Building Joint Ventures actually
received during such period; and (viii) any losses arising outside of the
ordinary course of business which have been included in the determination of
Consolidated Home Building Net Income; less (b) (i) any non-cash gains or other
non-cash income, arising outside the ordinary course of business, which have
been included in the determination of Consolidated Home Building Net Income; and
(ii) income from Home Building Joint Ventures, which have been included in the
determination of Consolidated Home Building Net Income, all as determined on a
consolidated basis for Borrower and its Subsidiaries (excluding the Excluded
Subsidiaries that are not Cash Pledgors).


“Maturity Date” means December 15, 2009.


“Prime Rate” means, for any day, a fluctuating rate per annum equal to the
highest of (a) the sum of (i) the Federal Funds Rate plus (ii) one half of one
percent (0.50%), (b) the sum of (i) the Daily Floating Libor Rate plus (ii) two
and one quarter percent (2.25%), and (c) the rate of interest in effect for such
day as publicly announced from time to time by Bank of America as its “prime
rate.”  The “prime rate” is a rate set by Bank of America based upon various
factors including Bank of America’s costs and desired return, general economic
conditions and other factors, and is used as a reference point for pricing some
loans, which may be priced at, above, or below such announced rate.  Any change
in the prime rate announced by Bank of America, the Federal Funds Rate, or the
Daily Floating Libor Rate shall take effect at the opening of business on the
day specified in the public announcement of such change.


(b)           Section 1.1 of the Term A Credit Agreement is hereby amended to
add the following new definitions thereto in the correct alphabetical order:


“Cash Pledgor” has the same meaning as defined in the Revolving Credit
Agreement.


“Daily Floating LIBOR Rate” means, as of any date of determination, the per
annum rate of interest equal to the British Bankers Association LIBOR Rate (“BBA
LIBOR”), as published by Reuters (or other commercially available source
providing quotations of BBA LIBOR as reasonably selected by Administrative Agent
from time to time) at approximately 11:00 a.m. London time on the date of
determination for Dollar deposits being delivered in the London interbank market
for a term of one month commencing two (2) Business Days prior to that day.  If
such rate is not available at such time for any reason, then the rate for that
interest period will be determined by such alternate method as reasonably
selected by Administrative Agent.


“Guarantee Obligation” means, as to any Person, any (a) obligation, contingent
or otherwise, of such Person guaranteeing or having the economic effect of
guaranteeing any indebtedness or other obligation payable or performable by
another Person (the “primary obligor”) in any manner, whether directly or
indirectly, and including any obligation of such Person, direct or indirect, (i)
to purchase or pay (or advance or supply funds for the purchase or payment of)
such indebtedness or other obligation, (ii) to purchase or lease property,
securities or services for the purpose of assuring the obligee in respect of
such indebtedness or other obligation of the payment or performance of such
indebtedness or other obligation, (iii) to maintain working capital, equity
capital or any other financial statement condition or liquidity or level of
income or cash flow of the primary obligor so as to enable the primary obligor
to pay such indebtedness or other obligation, or (iv) entered into for the
purpose of assuring in any other manner the obligee in respect of such
indebtedness or other obligation of the payment or performance thereof or to
protect such obligee against loss in respect thereof (in whole or in part), or
(b) any Lien on any assets of such Person securing any indebtedness or other
obligation of any other Person, whether or not such indebtedness or other
obligation is assumed by such Person (or any right, contingent or otherwise, of
any holder of such indebtedness to obtain any such Lien).


“Non-Excluded Special Purpose Entity” means each Special Purpose Entity that
Borrower designates as a “Non-Excluded Special Purpose Entity” by written notice
to Administrative Agent; provided that no Cash Pledgor shall be designated as a
Non-Excluded Special Purpose Entity.


“Payment Date” has the meaning set forth in Section 4.2.


“Project” means any real property development (including, without limitation,
the parcels of real property that comprise, or are intended by the owner thereof
to comprise, all or any part of such development and any related “goods” and
“general intangibles” (in each case, within the meaning of the UCC)), regardless
of the stage of completion of such development.


“Special Purpose Entity” means (a) any Subsidiary of Borrower that has no assets
other than a single Project or series of related Projects and is engaged in no
business activities other than the acquisition, development, ownership and/or
operation of such Project or Projects and has no material indebtedness other
than indebtedness of such Subsidiary that is secured in whole or in part by such
Project or Projects (or any portion thereof), (b) each Cash Pledgor (other than
Borrower), and (c) any Subsidiary of SPIC that was formed for the purpose of
pledging, or has pledged, cash collateral to secure (i) letters of credit issued
for the account of Borrower or any of its Subsidiaries (other than Letters of
Credit issued hereunder), (ii) Specified Borrower Obligations, or (iii) any
Guarantee Obligation in respect of Specified Borrower Obligations.


“Specified Borrower Obligations” means obligations of Borrower secured in whole
or in part by cash collateral that have a scheduled final maturity after the
Term B Maturity, and such obligations either (a) were exchanged for or otherwise
incurred to refinance obligations of Borrower that had a scheduled final
maturity concurrent with or prior to the Term B Maturity, or (b) had a scheduled
final maturity date concurrent with or prior to the Term B Maturity that was
extended solely or partly in consideration for such pledge of cash collateral.


“Seventh Amendment” means that certain Eighth Amendment to Revolving Credit
Agreement and Seventh Amendment to Term Loan A Credit Agreement executed to be
effective as of the Seventh Amendment Effective Date, by and among Borrower,
Administrative Agent, each Lender party thereto, and certain other parties
thereto.


“Seventh Amendment Effective Date” means August 12, 2009, the effective date of
the Seventh Amendment.


“SPIC” means Standard Pacific Investment Corp., a Delaware corporation.


“Revolver Loan Documents” means, as of any date of determination, the “Loan
Documents” as defined in the Revolving Credit Agreement.


“Revolver Loans” means, as of any date of determination, the “Loans” as defined
in the Revolving Credit Agreement outstanding under the Revolving Credit
Agreement as of such date.


“Term B Lenders” means, as of any date of determination, each of the “Lenders”
as defined in the Term B Credit Agreement party to the Term B Credit Agreement
as of such date.


 “Term B Loan Documents” means, as of any date of determination, the “Loan
Documents” as defined in the Term B Credit Agreement.


“Term B Loans” means, as of any date of determination, the “Term Loans” as
defined in the Term B Credit Agreement outstanding under the Term B Credit
Agreement as of such date.


“Term B Maturity” means the Maturity Date under and as defined in the Term Loan
B Credit Agreement.


“UCC” means the Uniform Commercial Code as in effect from time to time in the
state of California or, when the laws of any other jurisdiction govern the
method or manner of the perfection or enforcement of any security interest in
any collateral, with respect to such collateral, the Uniform Commercial Code (or
any successor statute) of such jurisdiction.


(c)           Section 4.1(g) of the Term A Credit Agreement is hereby deleted in
its entirety and replaced with the following:


(g)           Intentionally deleted.


(d)           Section 4.1 of the Term A Credit Agreement is hereby amended to
add the following new clause (i) at the end thereof:


(i)           On or before the Seventh Amendment Effective Date, Borrower shall
prepay the Term Loans in an amount equal to $33,416,691.21, together with all
accrued, but unpaid, interest thereon.


(e)           Section 4.2 of the Term A Credit Agreement is hereby deleted in
its entirety and replaced with the following:


4.2           Other Fees.  Borrower shall pay to Administrative Agent, (a) for
its account and the accounts of Arranger and Lenders, the fees in the amounts
and at the times specified in the Fee Letter and (b) if Borrower has failed to
comply with at least one (1) of the financial covenants set forth in Section
8.20(a) for any fiscal quarter of Borrower ended after the Seventh Amendment
Effective Date, a fee, payable to the Lenders on the date that is the
forty-fifth (45th) day (a “Payment Date”) after the last day of such fiscal
quarter, in an amount equal to the result of (i) fifty basis points (0.50%)
times (ii) the outstanding principal amount of all Term Loans as of such Payment
Date.  Such fees shall be fully earned when paid and shall not be refundable for
any reason whatsoever.


(f)           Section 7.2(c)(iii) of the Term A Credit Agreement is hereby
amended by deleting the words “this Agreement” set forth therein and inserting
in lieu thereof the words “any Loan Document”.


(g)           Section 7.4(a) of the Term A Credit Agreement is hereby deleted in
its entirety and replaced with the following:


(a)           Exhibit G correctly sets forth, as of the last day of the most
recent fiscal quarter of Borrower, the names and jurisdictions of incorporation
or formation of all Subsidiaries of Borrower.  Borrower may update Exhibit G
from time to time by sending written notice to Administrative Agent.


(h)           Section 7.9 of the Term A Credit Agreement is hereby deleted in
its entirety and replaced with the following:


7.9           Pension Plan.                                Neither Borrower nor
any Subsidiary (other than an Excluded Subsidiary) maintains or contributes to
any Plan other than Plans as to which Borrower or a Subsidiary has complied with
all applicable Laws (except where the failure to comply could not reasonably be
expected to have a Material Adverse Effect).


(i)           Section 8.1(e) of the Term A Credit Agreement is hereby deleted in
its entirety and replaced with the following:


(e)           at the time of the delivery of the financial statements described
in Sections 8.1(b), (c), and (d), a certificate of the chief financial officer,
corporate controller, or the treasurer of Borrower that (i) states that to the
knowledge of such officer no Default or Event of Default exists, or if such an
event exists, stating the nature thereof and the action that Borrower proposes
to take with respect thereto, and (ii) unless Borrower has elected to comply
with Section 8.20(b) for the applicable period (in which case no such
demonstration of compliance shall be required to be included in such
certificate), demonstrates in reasonable detail that Borrower was in compliance
for the applicable period with at least one (1) of the financial covenants set
forth in Section 8.20(a) (including a reconciliation of the amounts used to
calculate such financial covenants pursuant to Section 8.20(a) to such financial
statements);


(j)           Section 8.1(f) of the Term A Credit Agreement is hereby deleted in
its entirety and replaced with the following:


(f)           Intentionally deleted.


(k)           Section 8.1(h) of the Term A Credit Agreement is hereby deleted in
its entirety and replaced with the following:


(h)           such other information about the business, assets, operation, or
condition, financial or otherwise, of Borrower or any Subsidiary (other than any
Excluded Subsidiary that is not a Cash Pledgor), as Administrative Agent may
reasonably request from time to time;


(l)           Section 8.1(i) of the Term A Credit Agreement is hereby deleted in
its entirety and replaced with the following:


(i)           Intentionally deleted.


(m)           Section 8.1(j) of the Term A Credit Agreement is hereby deleted in
its entirety and replaced with the following:


(j)           Intentionally deleted.


(n)           Section 8.1(k) of the Term A Credit Agreement is hereby deleted in
its entirety and replaced with the following:


(k)           Intentionally deleted.


(o)           Section 8.1(m) of the Term A Credit Agreement is hereby deleted in
its entirety and replaced with the following:


(m)           so long as any commitment remains in effect under the Revolving
Credit Agreement or any letters of credit under the Revolving Credit Agreement
or Term Loans remain outstanding, at the time of the delivery of the financial
statements described in Sections 8.1(b), (c), and (d), condensed combining
balance sheets and income statements, a schedule, substantially in the form of
Schedule 8.1(m) attached hereto (as the form of such schedule may be updated
from time to time), and such other additional information that any Lender
(through Administrative Agent) may reasonably request from time to time,
regarding Borrower’s interests and obligations related to active homebuilding
and land development joint ventures in which Borrower owns a direct or indirect
interest; and


(p)           Section 8.1(n) of the Term A Credit Agreement is hereby deleted in
its entirety and replaced with the following:


(n)           Intentionally deleted.


(q)           Section 8.4 of the Term A Credit Agreement is hereby deleted in
its entirety and replaced with the following:


8.4           Maintenance of Properties.  Borrower shall maintain, preserve, and
protect, and cause each Subsidiary (other than an Excluded Subsidiary) to
maintain, preserve, and protect, all of its properties in good order and
condition, subject to wear and tear in the ordinary course of business and, in
the case of unimproved properties, damage caused by the natural elements, and
not permit any Subsidiary (other than an Excluded Subsidiary) to permit, any
waste of its properties, except that neither (a) the failure to maintain,
preserve and protect any of such properties that could not reasonably be
expected to have a Material Adverse Effect, nor (b) the failure to maintain,
preserve, and protect any of such properties due to compliance with a written
order from a Governmental Authority, will constitute a violation of this Section
8.4.


(r)           Section 8.9 of the Term A Credit Agreement is hereby deleted in
its entirety and replaced with the following:


8.9           Subsidiary Guaranties.  Borrower shall cause each Material
Subsidiary that does not provide a Guaranty hereunder on the Closing Date to
provide a Guaranty hereunder and such other documentation required by
Administrative Agent, all in form and substance reasonably acceptable to
Administrative Agent within thirty (30) days (or such longer period as may be
determined by Administrative Agent in its sole discretion) after the date on
which such Subsidiary qualifies as a Material Subsidiary; provided that if any
Subsidiary that provides or has provided a Guaranty hereunder (i) is sold or
otherwise disposed of to a Person other than Borrower or one of Borrower’s
Subsidiaries, or (ii) ceases, at any time, to qualify as a Material Subsidiary,
then, upon the request of Borrower, Administrative Agent shall, so long as no
Default or Event of Default exists or would result therefrom, release such
Subsidiary from its Guaranty pursuant to a release in form and substance
reasonably acceptable to Administrative Agent and Borrower.


Notwithstanding the foregoing, if, (a) as of the date of acquisition, formation,
or creation otherwise permitted hereunder of a new Subsidiary that is neither a
Material Subsidiary nor an Excluded Subsidiary, the aggregate amount of assets
(other than ownership interests in, and intercompany indebtedness of, other
Subsidiaries) owned by all Subsidiaries that are not Material Subsidiaries,
Excluded Subsidiaries or Guarantors, exceeds five percent (5%) of Consolidated
Tangible Net Worth, then Borrower shall cause such Subsidiary to provide a
Guaranty under this Section 8.9, or (b) at any time any Subsidiary (other than
any Excluded Subsidiary) shall execute a guaranty of any Senior Unsecured
Homebuilding Debt (other than the Term Loans and other obligations under the
Loan Documents, the Revolver Loans and other obligations under the Revolver Loan
Documents, the Term B Loans and other obligations under the Term B Loan
Documents and any Subordinated Debt), then Borrower shall cause such Subsidiary
(whether or not it is a Material Subsidiary) to provide a Guaranty under this
Section 8.9.


(s)           Section 8.10 of the Term A Credit Agreement is hereby deleted in
its entirety and replaced with the following:


8.10           Mergers.  Borrower shall not merge or consolidate, or permit any
Guarantor or Cash Pledgor to merge or consolidate, with or into any Person,
except that (a) no merger or consolidation in connection with the sale of
Standard Pacific Financing, L.P. or Standard Pacific Financing, Inc. (or any of
their respective Subsidiaries) will constitute a violation of this covenant
(provided that the corporate existence of Borrower, if a party to such merger or
consolidation, is continued), (b) any Subsidiary may merge into Borrower
(provided that the surviving entity is Borrower) or into any other Subsidiary
(provided that Borrower complies with Section 8.9), (c) no merger or
consolidation in connection with an acquisition will constitute a violation of
this covenant (provided that the corporate existence of Borrower, if a party to
such merger or consolidation, is continued and no Change of Control occurs as a
result of such merger or consolidation), and (d) no merger or consolidation in
connection with a disposition will constitute a violation of this covenant
(provided that the corporate existence of Borrower, if a party to such merger or
consolidation, is continued and no Change of Control occurs as a result of such
merger or consolidation).


(t)           Section 8.11 of the Term A Credit Agreement is hereby deleted in
its entirety and replaced with the following:


8.11           Intentionally deleted.


(u)           Section 8.12 of the Term A Credit Agreement is hereby deleted in
its entirety and replaced with the following:


8.12           Intentionally deleted.


(v)           Section 8.13 of the Term A Credit Agreement is hereby deleted in
its entirety and replaced with the following:


8.13           Intentionally deleted.


(w)           Section 8.14 of the Term A Credit Agreement is hereby deleted in
its entirety and replaced with the following:


8.14           Intentionally deleted.


(x)           Section 8.15 of the Term A Credit Agreement is hereby deleted in
its entirety and replaced with the following:


8.15           Intentionally deleted.


(y)           Section 8.16 of the Term A Credit Agreement is hereby deleted in
its entirety and replaced with the following:


8.16           Intentionally deleted.


(z)           Section 8.17 of the Term A Credit Agreement is hereby deleted in
its entirety and replaced with the following:


8.17           Intentionally deleted.


(aa)           Section 8.20 of the Term A Credit Agreement is hereby deleted in
its entirety and replaced with the following:


8.20           Financial Covenants.  For each fiscal quarter of Borrower ended
after the Eighth Amendment Effective Date and so long as any Term Loans or Term
B Loans remain outstanding, Borrower shall, in its sole discretion, either:


(a)           Comply with at least one (1) of the following financial covenants:


(i)  not permit, as of the last day of such fiscal quarter of Borrower, the
ratio of (A) Cash Flow From Operations to (B) Consolidated Home Building
Interest Incurred less non-cash interest expense, for the period of four (4)
consecutive fiscal quarters then ended, to be less than 1.0 to 1.0;


(ii)  not permit, as of the last day of such fiscal quarter of Borrower, the
ratio of (A) Home Building EBITDA to (B) Consolidated Home Building Interest
Incurred less non-cash interest expense, for the period of four (4) consecutive
fiscal quarters then ended, to be less than 1.0 to 1.0; or


(iii)  not permit, as of the last day of such fiscal quarter of Borrower, the
ratio of (A) Combined Total Home Building Debt to (B) Consolidated Tangible Net
Worth, to be greater than 3.00 to 1.0.


Or


(b)           Prepay, on or before the date that is the forty-fifth (45th) day
after the last day of such fiscal quarter, (i) the unpaid principal amount of
the Term A Loans (if any) and (ii) the unpaid principal amount of the Term B
Loans (if any), on a ratable basis among the Term A Lenders and the Term B
Lenders based on the then outstanding principal amount of the Term A Loans and
the Term B Loans, in an aggregate amount equal to $7,500,000 for such fiscal
quarter.


(bb)           Section 8.21 of the Term A Credit Agreement is hereby deleted in
its entirety and replaced with the following:


8.21           Intentionally deleted.


(cc)           Section 8.22 of the Term A Credit Agreement is hereby deleted in
its entirety and replaced with the following:


8.22           Intentionally deleted.


(dd)           Section 9.1(c)(i) of the Term A Credit Agreement is hereby
deleted in its entirety and replaced with the following:


(i)           any applicable covenant or agreement contained in Sections 8.1,
8.9, or 8.20; or


(ee)           Section 9.1(e) of the Term A Credit Agreement is hereby deleted
in its entirety and replaced with the following:


(e)           Intentionally deleted; or


(ff)           Section 9.1(f) of the Term A Credit Agreement is hereby deleted
in its entirety and replaced with the following:


(f)           without the prior written consent of each Lender, (i) Borrower is
dissolved or liquidated or (ii) all or substantially all of the assets of
Borrower are sold or otherwise transferred (other than the transfer of a
security interest) or (iii) any material assets of Borrower are sold or
otherwise transferred (other than the transfer of a security interest) outside
the ordinary course of business other than in the case of this clause (iii), (A)
for fair consideration (as determined by Borrower in its reasonable business
judgment) in an arm’s length transaction or (B) to a Guarantor; or


(gg)           Section 9.1(g) of the Term A Credit Agreement is hereby deleted
in its entirety and replaced with the following:


(g)           without the prior written consent of the Aggregate Majority
Lenders, (i) any Guarantor is dissolved or liquidated, except to the extent
permitted by Sections 8.3 or 8.10 or (ii) (x) all or substantially all of the
assets of any Guarantor are sold or otherwise transferred (other than the
transfer of a security interest) or (y) any material assets of any Guarantor are
sold or otherwise transferred (other than the transfer of a security interest)
outside the ordinary course of business other than, in the case of this clause
(ii), (A) for fair consideration (as determined by such Guarantor in its
reasonable business judgment) in an arm’s length transaction(or on terms as
favorable to Borrower and its Subsidiaries as would be obtained in an arm’s
length transaction), or (B) to Borrower or another Guarantor, or (C) to the
extent permitted by Sections 8.3 or 8.10; or


(hh)           Section 9.1(h) of the Term A Credit Agreement is hereby deleted
in its entirety and replaced with the following:


(h)           Borrower or any Guarantor is the subject of an order for relief by
any bankruptcy court, or is unable or admits in writing its inability to pay its
debts as they mature or makes an assignment for the benefit of creditors;
Borrower or any Guarantor applies for or consents to the appointment of any
receiver, trustee, custodian, conservator, liquidator, rehabilitator, or similar
officer for it or for all or substantially all of its property; or any receiver,
trustee, custodian, conservator, liquidator, rehabilitator, or similar officer
is appointed in respect of Borrower or any Guarantor without the application or
consent of Borrower or such Guarantor and the appointment continues undischarged
or unstayed for sixty (60) days; or Borrower or any Guarantor institutes or
consents to any bankruptcy, insolvency, reorganization, arrangement,
readjustment of debt, dissolution, custodianship, conservatorship, liquidation,
rehabilitation, or similar proceeding relating to it or to all or substantially
all of its property, under the laws of any jurisdiction; or any similar
proceeding is instituted with respect to Borrower or any Guarantor without the
consent of Borrower or such Guarantor, and continues undismissed or unstayed for
forty-five (45) days; or any judgment, writ, warrant of attachment, or execution
or similar process is issued or levied against all or substantially all of the
property of Borrower or any Guarantor, and is not released, vacated or fully
bonded within forty-five (45) days after its issue or levy; provided that
notwithstanding the foregoing, any Guarantor may be reorganized, dissolved or
liquidated and all or substantially all of the assets of any Guarantor may be
liquidated, to the extent permitted by Sections 8.3 or 8.10; or


(ii)           Section 9.1(i) of the Term A Credit Agreement is hereby deleted
in its entirety and replaced with the following:


(i)           Borrower or any Guarantor shall (i) fail to pay any indebtedness
(other than Seller Nonrecourse Debt) to any other Person or any interest or
premium thereon, when due (whether by scheduled maturity, required prepayment,
acceleration, demand, or otherwise) and such failure shall continue after the
applicable grace period, if any, specified in the agreement or instrument
relating to such indebtedness, or (ii) fail to perform any term, covenant, or
condition on its part to be performed under any agreement or instrument relating
to any such indebtedness (other than Seller Nonrecourse Debt), when required to
be performed, and such failure shall continue after the applicable grace period,
if any, specified in such agreement or instrument, if the effect of such failure
to perform is to cause such indebtedness to be demanded or otherwise become due
or to be repurchased, prepaid, defeased, or redeemed (automatically or
otherwise), or an offer to repurchase, prepay, defease, or redeem such
indebtedness to be made, prior to its stated maturity (except for due on sale
clauses); provided, however, that any failure to pay or perform as specified in
subparagraphs (i) or (ii) immediately above with respect to indebtedness in a
total aggregate amount not to exceed $25,000,000 shall not constitute an event
of default hereunder; or


(jj)           Section 9.1(j) of the Term A Credit Agreement is hereby deleted
in its entirety and replaced with the following:


(j)           any Guarantor shall reject or disaffirm its Guaranty (other than
as a result of a transaction not otherwise prohibited by this Agreement), or
otherwise notify Administrative Agent that it does not intend the Guaranty or
its liability thereunder to apply to any one or more future Borrowings or other
Obligations; or


(kk)           Section 9.1(k) of the Term A Credit Agreement is hereby deleted
in its entirety and replaced with the following:


(k)           Intentionally deleted.


(ll)           Section 9.1(l) of the Term A Credit Agreement is hereby deleted
in its entirety and replaced with the following:


(l)           Intentionally deleted.


(mm)                      Section 9.1(m) of the Term A Credit Agreement is
hereby deleted in its entirety and replaced with the following:


(m)           there is entered against Borrower or any Guarantor a final
unsatisfied judgment or order for the payment of money in an aggregate amount
exceeding $10,000,000 (to the extent not covered by insurance as to which the
insurer has not disputed coverage in writing) that has not been vacated or
discharged and (i) enforcement proceedings are commenced by any creditor upon
such judgment or order, or (ii) there is a period of ten (10) consecutive days
during which a stay of enforcement of such judgment or order, by reason of a
pending appeal or otherwise, is not in effect; or


(nn)           Section 9.1(s) of the Term A Credit Agreement is hereby deleted
in its entirety and replaced with the following:


(s)           Intentionally deleted.


(oo)           Schedule 1.1 of the Term A Credit Agreement is hereby deleted in
its entirety and replaced with Schedule 1.1 attached hereto titled “TERM A LOAN
LENDER COMMITMENT SCHEDULE”.


3.           Amendment of Revolving Credit Agreement, Term A Credit Agreement,
and Other Loan Documents.


(a)           All references in the Loan Documents to the Revolving Credit
Agreement shall henceforth include references to the Revolving Credit Agreement,
as modified and amended by this Amendment, and as may, from time to time, be
further modified, amended, renewed, extended, restated, replaced, and/or
increased.


(b)           All references in the Loan Documents to the Term A Credit
Agreement shall henceforth include references to the Term A Credit Agreement, as
modified and amended by this Amendment, and as may, from time to time, be
further modified, amended, renewed, extended, restated, replaced, and/or
increased.


(c)           Any and all of the terms and provisions of the Loan Documents
under the Revolving Credit Agreement and the Loan Documents under the Term A
Credit Agreement (collectively, the “Facility Documents”) are hereby amended and
modified wherever necessary, even though not specifically addressed herein, so
as to conform to the amendments and modifications set forth herein.


4.           Ratifications.  Borrower (a) ratifies and confirms all provisions
of the Facility Documents as amended by this Amendment, (b) ratifies and
confirms that all guaranties, assurances, and liens granted, conveyed, or
assigned to Revolver Administrative Agent, Term Administrative Agent, or any
Lender under the Facility Documents are not released (except to the extent
expressly contemplated by the amendments to the Revolving Credit Agreement and
the Term A Credit Agreement effected by this Amendment), reduced, or otherwise
adversely affected by this Amendment and continue to guarantee, assure, and
secure full payment and performance of the present and future Obligations under
the Revolving Credit Agreement and Obligations under the Term A Credit
Agreement, and (c) agrees to perform such acts and duly authorize, execute,
acknowledge, deliver, file, and record such additional documents, and
certificates as Revolver Administrative Agent or Term Administrative Agent may
reasonably request in order to create, perfect, preserve, and protect such
guaranties, assurances, and liens in accordance with the terms of the Facility
Documents.


5.           Representations.  Borrower represents and warrants to Revolver
Administrative Agent, Term Administrative Agent, the Revolver Lenders, and the
Term A Lenders that as of the date of this Amendment and after giving effect
thereto: (a) this Amendment and each other document entered into by Borrower and
each Guarantor in connection with this Amendment (collectively, the “Amendment
Documents”), have been duly authorized, executed, and delivered by Borrower and
each Guarantor; (b)  no action of, or filing with, any Governmental Authority is
required to authorize, or is otherwise required in connection with, the
execution, delivery, and performance of the Amendment Documents by Borrower or
any Guarantor; (c) the Facility Documents, as amended by this Amendment, are
valid and binding upon Borrower and each Guarantor and are enforceable against
Borrower and each Guarantor in accordance with their respective terms, except as
limited by bankruptcy, insolvency, reorganization, moratorium, or similar laws
relating to or limiting creditors’ rights generally or by general principles of
equity; (d) the execution, delivery, and performance of this Amendment by
Borrower and each Guarantor do not require the consent of any other Person and
do not and will not constitute a violation of any order of any Governmental
Authority, or material agreements to which Borrower or any Guarantor is a party
thereto or by which Borrower or any Guarantor is bound; (e) all representations
and warranties in the Facility Documents (as modified by this Amendment) are
true and correct in all material respects on and as of the date of this
Amendment, except to the extent that (i) any of them speak to a different
specific date, or (ii) the facts on which any of them were based have been
changed by transactions contemplated or permitted by the Revolving Credit
Agreement and the Term A Credit Agreement; and (f) immediately after giving
effect to this Amendment, no Default or Event of Default has occurred and is
continuing under the Revolving Credit Agreement or the Term A Credit Agreement.


6.           Conditions.  This Amendment shall not be effective unless and
until:


(a)           Revolver Administrative Agent and Term Administrative Agent shall
have received (i) this Amendment duly executed by Borrower, Guarantors, Revolver
Administrative Agent, Term Administrative Agent, the Aggregate Majority Lenders,
the Majority Lenders under the Revolving Credit Agreement and the Majority
Lenders under the Term A Credit Agreement and (ii) an Account Guaranty and
Security Agreement executed by each Subsidiary of Borrower that is a Cash
Pledgor as of the effective date of this Amendment;


(b)           Revolver Administrative Agent and Term A Administrative Agent
shall have received an officer’s certificate of (i) Borrower certifying (A) as
to the constituent documents of Borrower (or, if applicable, as to the absence
of any changes thereto since the date such constituent documents of Borrower
were last certified to Revolver Administrative Agent and Term A Administrative
Agent) and (B) resolutions adopted by the Board of Directors of Borrower
authorizing the execution, delivery, and performance of the Amendment Documents
and (ii) each Subsidiary of Borrower that is a Cash Pledgor as of the effective
date of this Amendment certifying (A) the constituent documents of such Cash
Pledgor, (B) the incumbency of officers of such Cash Pledgor authorized to
execute the Account Guaranty and Security Agreement on behalf of such Cash
Pledgor, (C) resolutions adopted by the Board of Directors or similar governing
body of such Cash Pledgor authorizing the execution, delivery, and performance
of the Account Guaranty and Security Agreement executed by such Cash Pledgor,
and (D) certificates of existence and good standing, certified as of a recent
date by the Secretary of State of the State of formation of such Cash Pledgor;


(c)           Revolver Administrative Agent shall have received (i) such fees
and expenses in such amounts and at such times as heretofore set forth in a
letter agreement between Borrower, Revolver Administrative Agent and Banc of
America Securities LLC, and (ii) (without duplication of amounts payable under
clause (i) above), such other reasonable out-of-pocket fees and expenses of the
Revolver Administrative Agent as may be then due and payable by Borrower under
the Revolving Credit Agreement;


(d)           Term A Administrative Agent shall have received (i) such fees and
expenses in such amounts and at such times as heretofore set forth in a letter
agreement between Borrower, Term A Administrative Agent and Banc of America
Securities LLC, and (ii) (without duplication of amounts payable under clause
(i) above), such other reasonable out-of-pocket fees and expenses of the Term A
Administrative Agent as may be then due and payable by Borrower under the Term A
Credit Agreement;


(e)           Cash Pledgors shall have deposited into the Collateral Cash
Accounts an amount equal to the Required Cash Collateral Amount, and
Administrative Agent shall have a first priority lien, for the ratable benefit
of each Issuing Bank and the Revolver Lenders, in and to each Collateral Cash
Account;


(f)           Term A Administrative Agent shall have received from Borrower a
prepayment of the outstanding principal balance of the Term A Loans in an amount
equal to $33,416,691.21, together with accrued, but unpaid, interest thereon,
such that the Principal Debt of the Term A Loans shall not exceed $3,712,965.69
in the aggregate as of the effective date of this Amendment; and


(g)           Revolver Administrative Agent shall have received from Borrower a
prepayment of the Outstanding Amount of all Loans (under and as defined in the
Revolving Credit Agreement) together with accrued, but unpaid, interest thereon,
such that the Outstanding Amount of all such Loans shall not exceed $0.00 in the
aggregate as of the effective date of this Amendment.


7.           Continued Effect.  Except to the extent amended hereby or by any
documents executed in connection herewith, all terms, provisions, and conditions
of the Revolving Credit Agreement, the Term A Credit Agreement, and the other
Facility Documents, and all documents executed in connection therewith, shall
continue in full force and effect and shall remain enforceable and binding in
accordance with their respective terms.


8.           Miscellaneous.  Unless stated otherwise (a) the singular number
includes the plural and vice versa and words of any gender include each other
gender, in each case, as appropriate, (b) headings and captions may not be
construed in interpreting provisions, (c) this Amendment must be construed, and
its performance enforced, under California law, (d) if any part of this
Amendment is for any reason found to be unenforceable, all other portions of it
nevertheless remain enforceable, and (e) this Amendment may be executed in any
number of counterparts with the same effect as if all signatories had signed the
same document, and all of those counterparts must be construed together to
constitute the same document.


9.           Parties. This Amendment shall be binding upon and inure to the
benefit of Borrower and Guarantors and their respective successors and assigns,
and upon Revolver Administrative Agent, Term Administrative Agent and the
Lenders and their respective successors and assigns.


10.           RELEASE.  BORROWER AND EACH GUARANTOR HEREBY ACKNOWLEDGE THAT THE
OBLIGATIONS UNDER THE REVOLVING CREDIT AGREEMENT, EACH LOAN DOCUMENT EXECUTED IN
CONNECTION THEREWITH, THE TERM A CREDIT AGREEMENT, AND EACH LOAN DOCUMENT
EXECUTED IN CONNECTION THEREWITH ARE ABSOLUTE AND UNCONDITIONAL WITHOUT ANY
RIGHT OF RESCISSION, SETOFF, COUNTERCLAIM, DEFENSE, OFFSET, CROSS-COMPLAINT,
CLAIM OR DEMAND OF ANY KIND OR NATURE WHATSOEVER THAT CAN BE ASSERTED TO REDUCE
OR ELIMINATE ALL OR ANY PART OF ITS LIABILITY TO REPAY THE OBLIGATIONS UNDER THE
REVOLVING CREDIT AGREEMENT, EACH LOAN DOCUMENT EXECUTED IN CONNECTION THEREWITH,
THE TERM A CREDIT AGREEMENT, AND EACH LOAN DOCUMENT EXECUTED IN CONNECTION
THEREWITH OR TO SEEK AFFIRMATIVE RELIEF OR DAMAGES OF ANY KIND OR NATURE FROM
ADMINISTRATIVE AGENT OR ANY LENDER.  BORROWER AND EACH GUARANTOR HEREBY
VOLUNTARILY AND KNOWINGLY RELEASE AND FOREVER DISCHARGE EACH AGENT-RELATED
PERSON, EACH ISSUING BANK, EACH LENDER AND ITS PREDECESSORS, AFFILIATES,
DIRECTORS, OFFICERS, EMPLOYEES, COUNSEL, AGENTS, ATTORNEYS-IN-FACT, SUCCESSORS,
AND ASSIGNS (COLLECTIVELY, THE “RELEASED PARTIES”), FROM ALL POSSIBLE CLAIMS,
DEMANDS, ACTIONS, CAUSES OF ACTION, DAMAGES, COSTS, EXPENSES, AND LIABILITIES
WHATSOEVER, KNOWN OR UNKNOWN, ANTICIPATED OR UNANTICIPATED, SUSPECTED OR
UNSUSPECTED, FIXED, CONTINGENT, OR CONDITIONAL, AT LAW OR IN EQUITY, ORIGINATING
IN WHOLE OR IN PART ON OR BEFORE THE DATE THIS AMENDMENT IS EXECUTED, WHICH
BORROWER OR ANY GUARANTOR MAY NOW OR HEREAFTER HAVE AGAINST THE RELEASED
PARTIES, IF ANY, AND IRRESPECTIVE OF WHETHER ANY SUCH CLAIMS ARISE OUT OF
CONTRACT, TORT, VIOLATION OF LAW OR REGULATIONS, OR OTHERWISE, AND ARISING OUT
OF OR IN CONNECTION WITH OR BY REASON OF THE REVOLVING CREDIT AGREEMENT, ANY
LOAN DOCUMENT EXECUTED IN CONNECTION THEREWITH, THE TERM A CREDIT AGREEMENT, OR
ANY LOAN DOCUMENT EXECUTED IN CONNECTION THEREWITH, INCLUDING, WITHOUT
LIMITATION, ANY CONTRACTING FOR, CHARGING, TAKING, RESERVING, COLLECTING OR
RECEIVING INTEREST IN EXCESS OF THE HIGHEST LAWFUL RATE APPLICABLE, THE EXERCISE
OF ANY RIGHTS AND REMEDIES UNDER THE REVOLVING CREDIT AGREEMENT, ANY LOAN
DOCUMENT EXECUTED IN CONNECTION THEREWITH, THE TERM A CREDIT AGREEMENT, OR ANY
LOAN DOCUMENT EXECUTED IN CONNECTION THEREWITH, AND NEGOTIATION FOR AND
EXECUTION OF THIS AMENDMENT.


11.           Waiver of Section 1542 of the Civil Code of California.  Borrower
and each Guarantor hereby expressly waive the provisions of Section 1542 of the
Civil Code of California, which provides as follows:


“A general release does not extend to claims which the creditor does not know or
suspect to exist in his or her favor at the time of executing the release, which
if known by him or her must have materially affected his or her settlement with
the debtor.”


12.           Entireties.   The Revolving Credit Agreement, The Term A Credit
Agreement, and the other Loan Documents, as amended by this Amendment, represent
the final agreement between the parties about the subject matter of the
Revolving Credit Agreement and The Term A Credit Agreement, and may not be
contradicted by evidence of prior, contemporaneous, or subsequent oral
agreements of the parties.  There are no unwritten oral agreements among the
parties.


[Remainder of Page Intentionally Left Blank; Signature Pages Follow]



 
 

--------------------------------------------------------------------------------

 

SIGNATURE PAGE TO EIGHTH AMENDMENT TO REVOLVING CREDIT AGREEMENT AND SEVENTH
AMENDMENT TO TERM LOAN A CREDIT AGREEMENT
EXECUTED BY
STANDARD PACIFIC CORP., AS BORROWER,
BANK OF AMERICA, N.A., AS REVOLVER ADMINISTRATIVE AGENT,
BANK OF AMERICA, N.A., AS TERM ADMINISTRATIVE AGENT,
THE REVOLVER LENDERS PARTY HERETO, AND THE TERM A LENDERS PARTY HERETO




EXECUTED as of the day and year first mentioned.




STANDARD PACIFIC CORP., a Delaware corporation





   
By:
/s/ John Stephens
 
John Stephens
 
Title: Senior Vice President & Chief Financial Officer
 
   
By:
/s/ Lloyd H. McKibbin
 
Lloyd H. McKibbin
 
Senior Vice President and Treasurer
 
































Signature Page to Eighth Amendment to Revolving Credit Agreement and Seventh
Amendment to Term Loan A Credit Agreement
 
 

--------------------------------------------------------------------------------

 

SIGNATURE PAGE TO EIGHTH AMENDMENT TO REVOLVING CREDIT AGREEMENT AND SEVENTH
AMENDMENT TO TERM LOAN A CREDIT AGREEMENT
EXECUTED BY
STANDARD PACIFIC CORP., AS BORROWER,
BANK OF AMERICA, N.A., AS REVOLVER ADMINISTRATIVE AGENT,
BANK OF AMERICA, N.A., AS TERM ADMINISTRATIVE AGENT,
THE REVOLVER LENDERS PARTY HERETO, AND THE TERM A LENDERS PARTY HERETO






BANK OF AMERICA, N.A.,
as Revolver Administrative Agent



   
By:
/s/ Ann E. Superfisky
 
Name:                      Ann E. Superfisky
 
Title:                      Vice President





BANK OF AMERICA, N.A.,
as Term Administrative Agent



   
By:
/s/ Ann E. Superfisky
 
Name:                    Ann E. Superfisky
 
Title:                      Vice President




Signature Page to Eighth Amendment to Revolving Credit Agreement and Seventh
Amendment to Term Loan A Credit Agreement
 
 

--------------------------------------------------------------------------------

 

SIGNATURE PAGE TO EIGHTH AMENDMENT TO REVOLVING CREDIT AGREEMENT AND SEVENTH
AMENDMENT TO TERM LOAN A CREDIT AGREEMENT
EXECUTED BY
STANDARD PACIFIC CORP., AS BORROWER,
BANK OF AMERICA, N.A., AS REVOLVER ADMINISTRATIVE AGENT,
BANK OF AMERICA, N.A., AS TERM ADMINISTRATIVE AGENT,
THE REVOLVER LENDERS PARTY HERETO, AND THE TERM A LENDERS PARTY HERETO




BANK OF AMERICA, N.A.,
as a Revolving Lender and a Term A Lender



   
By:
/s/ Ann E. Superfisky
 
Name:                    Ann E. Superfisky
 
Title:                      Vice President






Signature Page to Eighth Amendment to Revolving Credit Agreement and Seventh
Amendment to Term Loan A Credit Agreement
 
 

--------------------------------------------------------------------------------

 

SIGNATURE PAGE TO EIGHTH AMENDMENT TO REVOLVING CREDIT AGREEMENT AND SEVENTH
AMENDMENT TO TERM LOAN A CREDIT AGREEMENT
EXECUTED BY
STANDARD PACIFIC CORP., AS BORROWER,
BANK OF AMERICA, N.A., AS REVOLVER ADMINISTRATIVE AGENT,
BANK OF AMERICA, N.A., AS TERM ADMINISTRATIVE AGENT,
THE REVOLVER LENDERS PARTY HERETO, AND THE TERM A LENDERS PARTY HERETO




JPMORGAN CHASE BANK, N.A.,
as a Revolving Lender and a Term A Lender



   
By:
/s/ Kimberly Turner
 
Name:                    Kimberly Turner
 
Title:                      Executive Director




Signature Page to Eighth Amendment to Revolving Credit Agreement and Seventh
Amendment to Term Loan A Credit Agreement
 
 

--------------------------------------------------------------------------------

 

SIGNATURE PAGE TO EIGHTH AMENDMENT TO REVOLVING CREDIT AGREEMENT AND SEVENTH
AMENDMENT TO TERM LOAN A CREDIT AGREEMENT
EXECUTED BY
STANDARD PACIFIC CORP., AS BORROWER,
BANK OF AMERICA, N.A., AS REVOLVER ADMINISTRATIVE AGENT,
BANK OF AMERICA, N.A., AS TERM ADMINISTRATIVE AGENT,
THE REVOLVER LENDERS PARTY HERETO, AND THE TERM A LENDERS PARTY HERETO






THE ROYAL BANK OF SCOTLAND PLC,
as a Revolving Lender and a Term A Lender



   
By:
/s/ Matthew S. Rosecrans
 
Name:                    Matthew S. Rosecrans
 
Title:                      Vice President


Signature Page to Eighth Amendment to Revolving Credit Agreement and Seventh
Amendment to Term Loan A Credit Agreement
 
 

--------------------------------------------------------------------------------

 



SIGNATURE PAGE TO EIGHTH AMENDMENT TO REVOLVING CREDIT AGREEMENT AND SEVENTH
AMENDMENT TO TERM LOAN A CREDIT AGREEMENT
EXECUTED BY
STANDARD PACIFIC CORP., AS BORROWER,
BANK OF AMERICA, N.A., AS REVOLVER ADMINISTRATIVE AGENT,
BANK OF AMERICA, N.A., AS TERM ADMINISTRATIVE AGENT,
THE REVOLVER LENDERS PARTY HERETO, AND THE TERM A LENDERS PARTY HERETO




CREDIT SUISSE, CAYMAN ISLANDS BRANCH,
as a Revolving Lender



   
By:
/s/ Mikhail Faybusovich
 
Name:                    Mikhail Faybusovich
 
Title:                      Vice President




   
By:
/s/ Christopher Reo Day
 
Name:                    Christopher Reo Day
 
Title:                      Associate










Signature Page to Eighth Amendment to Revolving Credit Agreement and Seventh
Amendment to Term Loan A Credit Agreement
 
 

--------------------------------------------------------------------------------

 

SIGNATURE PAGE TO EIGHTH AMENDMENT TO REVOLVING CREDIT AGREEMENT AND SEVENTH
AMENDMENT TO TERM LOAN A CREDIT AGREEMENT
EXECUTED BY
STANDARD PACIFIC CORP., AS BORROWER,
BANK OF AMERICA, N.A., AS REVOLVER ADMINISTRATIVE AGENT,
BANK OF AMERICA, N.A., AS TERM ADMINISTRATIVE AGENT,
THE REVOLVER LENDERS PARTY HERETO, AND THE TERM A LENDERS PARTY HERETO






PNC BANK, NATIONAL ASSOCIATION,
as a Revolving Lender



   
By:
/s/ Luis Donoso
 
Name:                    Luis Donoso
 
Title:                      Vice President












Signature Page to Eighth Amendment to Revolving Credit Agreement and Seventh
Amendment to Term Loan A Credit Agreement
 
 

--------------------------------------------------------------------------------

 

SIGNATURE PAGE TO EIGHTH AMENDMENT TO REVOLVING CREDIT AGREEMENT AND SEVENTH
AMENDMENT TO TERM LOAN A CREDIT AGREEMENT
EXECUTED BY
STANDARD PACIFIC CORP., AS BORROWER,
BANK OF AMERICA, N.A., AS REVOLVER ADMINISTRATIVE AGENT,
BANK OF AMERICA, N.A., AS TERM ADMINISTRATIVE AGENT,
THE REVOLVER LENDERS PARTY HERETO, AND THE TERM A LENDERS PARTY HERETO


COMERICA BANK,
as a Revolving Lender



   
By:
/s/ Jonathan R. Ward
 
Name:                    Jonathan R. Ward
 
Title:                      VP – Western Market


Signature Page to Eighth Amendment to Revolving Credit Agreement and Seventh
Amendment to Term Loan A Credit Agreement
 
 

--------------------------------------------------------------------------------

 

SIGNATURE PAGE TO EIGHTH AMENDMENT TO REVOLVING CREDIT AGREEMENT AND SEVENTH
AMENDMENT TO TERM LOAN A CREDIT AGREEMENT
EXECUTED BY
STANDARD PACIFIC CORP., AS BORROWER,
BANK OF AMERICA, N.A., AS REVOLVER ADMINISTRATIVE AGENT,
BANK OF AMERICA, N.A., AS TERM ADMINISTRATIVE AGENT,
THE REVOLVER LENDERS PARTY HERETO, AND THE TERM A LENDERS PARTY HERETO


REGIONS BANK, formerly known as AmSouth Bank
as a Revolving Lender and a Term A Lender



   
By:
/s/ Ronny Hudspeth
 
Name:                    Ronny Hudspeth
 
Title:                      Sr. Vice President


Signature Page to Eighth Amendment to Revolving Credit Agreement and Seventh
Amendment to Term Loan A Credit Agreement
 
 

--------------------------------------------------------------------------------

 

SIGNATURE PAGE TO EIGHTH AMENDMENT TO REVOLVING CREDIT AGREEMENT AND SEVENTH
AMENDMENT TO TERM LOAN A CREDIT AGREEMENT
EXECUTED BY
STANDARD PACIFIC CORP., AS BORROWER,
BANK OF AMERICA, N.A., AS REVOLVER ADMINISTRATIVE AGENT,
BANK OF AMERICA, N.A., AS TERM ADMINISTRATIVE AGENT,
THE REVOLVER LENDERS PARTY HERETO, AND THE TERM A LENDERS PARTY HERETO


BANK OF THE WEST,
as a Revolving Lender and a Term A Lender



   
By:
/s/ Jan Mamsta
 
Name:                    Jan Mamsta
 
Title:                      Vice President
   
By:
/s/ Sharon Fisher
 
Name:                      Sharon Fisher
 
Title:                      Senior Vice President




Signature Page to Eighth Amendment to Revolving Credit Agreement and Seventh
Amendment to Term Loan A Credit Agreement
 
 

--------------------------------------------------------------------------------

 

SIGNATURE PAGE TO EIGHTH AMENDMENT TO REVOLVING CREDIT AGREEMENT AND SEVENTH
AMENDMENT TO TERM LOAN A CREDIT AGREEMENT
EXECUTED BY
STANDARD PACIFIC CORP., AS BORROWER,
BANK OF AMERICA, N.A., AS REVOLVER ADMINISTRATIVE AGENT,
BANK OF AMERICA, N.A., AS TERM ADMINISTRATIVE AGENT,
THE REVOLVER LENDERS PARTY HERETO, AND THE TERM A LENDERS PARTY HERETO


CALYON NEW YORK BRANCH,
as a Revolving Lender and a Term A Lender



   
By:
/s/ Robert Smith
 
Name:                    Robert Smith
 
Title:                      Managing Director
   
By:
/s/ David Cagle
 
Name:                    David Cagle
 
Title:                      Managing Director




Signature Page to Eighth Amendment to Revolving Credit Agreement and Seventh
Amendment to Term Loan A Credit Agreement
 
 

--------------------------------------------------------------------------------

 

SIGNATURE PAGE TO EIGHTH AMENDMENT TO REVOLVING CREDIT AGREEMENT AND SEVENTH
AMENDMENT TO TERM LOAN A CREDIT AGREEMENT
EXECUTED BY
STANDARD PACIFIC CORP., AS BORROWER,
BANK OF AMERICA, N.A., AS REVOLVER ADMINISTRATIVE AGENT,
BANK OF AMERICA, N.A., AS TERM ADMINISTRATIVE AGENT,
THE REVOLVER LENDERS PARTY HERETO, AND THE TERM A LENDERS PARTY HERETO


CITY NATIONAL BANK,
as a Revolving Lender



   
By:
/s/ Xavier Barrera
 
Name:                    Xavier Barrera
 
Title:                      Vice President




Signature Page to Eighth Amendment to Revolving Credit Agreement and Seventh
Amendment to Term Loan A Credit Agreement
 
 

--------------------------------------------------------------------------------

 

SIGNATURE PAGE TO EIGHTH AMENDMENT TO REVOLVING CREDIT AGREEMENT AND SEVENTH
AMENDMENT TO TERM LOAN A CREDIT AGREEMENT
EXECUTED BY
STANDARD PACIFIC CORP., AS BORROWER,
BANK OF AMERICA, N.A., AS REVOLVER ADMINISTRATIVE AGENT,
BANK OF AMERICA, N.A., AS TERM ADMINISTRATIVE AGENT,
THE REVOLVER LENDERS PARTY HERETO, AND THE TERM A LENDERS PARTY HERETO


UNION BANK, N.A.,
as a Revolving Lender and a Term A Lender



   
By:
/s/ Brian Brown
 
Name:                    Brian Brown
 
Title:                      Vice President




Signature Page to Eighth Amendment to Revolving Credit Agreement and Seventh
Amendment to Term Loan A Credit Agreement
 
 

--------------------------------------------------------------------------------

 

SIGNATURE PAGE TO EIGHTH AMENDMENT TO REVOLVING CREDIT AGREEMENT AND SEVENTH
AMENDMENT TO TERM LOAN A CREDIT AGREEMENT
EXECUTED BY
STANDARD PACIFIC CORP., AS BORROWER,
BANK OF AMERICA, N.A., AS REVOLVER ADMINISTRATIVE AGENT,
BANK OF AMERICA, N.A., AS TERM ADMINISTRATIVE AGENT,
THE REVOLVER LENDERS PARTY HERETO, AND THE TERM A LENDERS PARTY HERETO


WELLS FARGO BANK, NATIONALASSOCIATION,
as a Revolving Lender and a Term A Lender



   
By:
/s/ La Veria Baker
 
Name:                    La Veria Baker
 
Title:                      Loan Adjustor




Signature Page to Eighth Amendment to Revolving Credit Agreement and Seventh
Amendment to Term Loan A Credit Agreement
 
 

--------------------------------------------------------------------------------

 

SIGNATURE PAGE TO EIGHTH AMENDMENT TO REVOLVING CREDIT AGREEMENT AND SEVENTH
AMENDMENT TO TERM LOAN A CREDIT AGREEMENT
EXECUTED BY
STANDARD PACIFIC CORP., AS BORROWER,
BANK OF AMERICA, N.A., AS REVOLVER ADMINISTRATIVE AGENT,
BANK OF AMERICA, N.A., AS TERM ADMINISTRATIVE AGENT,
THE REVOLVER LENDERS PARTY HERETO, AND THE TERM A LENDERS PARTY HERETO


CALIFORNIA BANK & TRUST,
as a Revolving Lender



   
By:
/s/ Marisa Dory
 
Name:                    Marisa Dory
 
Title:                      Senior Vice President




Signature Page to Eighth Amendment to Revolving Credit Agreement and Seventh
Amendment to Term Loan A Credit Agreement
 
 

--------------------------------------------------------------------------------

 

SIGNATURE PAGE TO EIGHTH AMENDMENT TO REVOLVING CREDIT AGREEMENT AND SEVENTH
AMENDMENT TO TERM LOAN A CREDIT AGREEMENT
EXECUTED BY
STANDARD PACIFIC CORP., AS BORROWER,
BANK OF AMERICA, N.A., AS REVOLVER ADMINISTRATIVE AGENT,
BANK OF AMERICA, N.A., AS TERM ADMINISTRATIVE AGENT,
THE REVOLVER LENDERS PARTY HERETO, AND THE TERM A LENDERS PARTY HERETO


MIDFIRST BANK, a federally chartered savings association,
as a Revolving Lender



   
By:
/s/ Darrin Rigler
 
Name:                    Darrin Rigler
 
Title:                      Vice President




Signature Page to Eighth Amendment to Revolving Credit Agreement and Seventh
Amendment to Term Loan A Credit Agreement
 
 

--------------------------------------------------------------------------------

 

SIGNATURE PAGE TO EIGHTH AMENDMENT TO REVOLVING CREDIT AGREEMENT AND SEVENTH
AMENDMENT TO TERM LOAN A CREDIT AGREEMENT
EXECUTED BY
STANDARD PACIFIC CORP., AS BORROWER,
BANK OF AMERICA, N.A., AS REVOLVER ADMINISTRATIVE AGENT,
BANK OF AMERICA, N.A., AS TERM ADMINISTRATIVE AGENT,
THE REVOLVER LENDERS PARTY HERETO, AND THE TERM A LENDERS PARTY HERETO


NATIXIS (fka Natexis Banques Populaires),
as a Revolving Lender and a Term A Lender



   
By:
/s/ Marie-Edith Dugeny
 
Name:                    Marie-Edith Dugeny
 
Title:                      Managing Director




   
By:
/s/ Zineb Bouazzaoui
 
Name:                    Zineb Bouazzaoui
 
Title:                      Associate Director


Signature Page to Eighth Amendment to Revolving Credit Agreement and Seventh
Amendment to Term Loan A Credit Agreement
 
 

--------------------------------------------------------------------------------

 

To induce the Revolver Administrative Agent, the Term Administrative Agent, the
Revolver Lenders, and the Term A Lenders to enter into this Amendment, the
undersigned jointly and severally (a) consent and agree to the Amendment’s
execution and delivery, (b) ratify and confirm that all guaranties, assurances,
and liens granted, conveyed, or assigned to Administrative Agent and Lenders
under the Facility Documents are not released, diminished, impaired, reduced, or
otherwise adversely affected by the Amendment and continue to guarantee, assure,
and secure the full payment and performance of all present and future
Obligations (except to the extent specifically limited by the terms of such
guaranties, assurances, or liens), (c) agree to perform such acts and duly
authorize, execute, acknowledge, deliver, file, and record such additional
guaranties, assignments, security agreements, deeds of trust, mortgages, and
other agreements, documents, instruments, and certificates as Administrative
Agent may reasonably deem necessary or appropriate in order to create, perfect,
preserve, and protect those guaranties, assurances, and liens, (d) waive notice
of acceptance of this consent and agreement, which consent and agreement binds
the undersigned and their successors and permitted assigns and inures to the
Administrative Agent and Lenders and their respective successors and permitted
assigns, and (e) expressly acknowledge and agree to the terms and conditions of
Sections 11 and 12 of this Amendment.


GUARANTORS:


Barrington Estates, LLC, a Delaware limited liability company
Camarillo Village Park, LLC, a Delaware limited liability company
Foundry Lofts, LLC, a Delaware limited liability company
Hilltop Residential, Ltd., a Florida limited partnership
Lagoon Valley Residential, LLC, a California limited liability company
LB/L-Duc III Antioch 333, LLC, a Delaware limited liability company
Menifee Development, LLC, a California limited liability company
Parcel NLV 3.4, LLC, a Nevada limited liability company
Parcel NLV 4.1, LLC, a Nevada limited liability company
Parcel NLV 5.1, LLC, a Nevada limited liability company
Redwood Lofts, LLC, a California limited liability company
Standard Pacific Investment Corp., a Delaware corporation
Standard Pacific of Arizona, Inc., a Delaware corporation
Standard Pacific of Central Florida, a Florida general partnership
Standard Pacific of Colorado, Inc., a Delaware corporation
Standard Pacific of Jacksonville, a Florida general partnership
Standard Pacific of Las Vegas, Inc., a Delaware corporation
Standard Pacific of Orange County, Inc., a Delaware corporation
Standard Pacific of South Florida, a Florida general partnership
Standard Pacific of Southwest Florida, a Florida general partnership
Standard Pacific of Tampa, a Florida general partnership
Standard Pacific of Texas, Inc., a Delaware corporation
Standard Pacific of Tonner Hills, LLC, a Delaware limited liability company
Standard Pacific of the Carolinas, LLC, a Delaware limited liability company
Walnut Acquisition Partners, LLC, a California limited liability company







Signature Page to Eighth Amendment to Revolving Credit Agreement and Seventh
Amendment to Term Loan A Credit Agreement
 
 

--------------------------------------------------------------------------------

 



By:
 
/s/ John Stephens
   
John Stephens, in his capacity as Principal Financial and Accounting Officer and
Treasurer of each of the above Guarantors which is a corporation, and in his
capacity as Principal Financial and Accounting Officer of each general partner
or managing member, as applicable, of each of the above Guarantors which is a
partnership or limited liability company
                 
By:
 
/s/ Lloyd H. McKibbin
   
Lloyd H. McKibbin, in his capacity as Assistant Treasurer of each of the above
Guarantors which is a corporation, and in his capacity as Assistant Treasurer of
each general partner or managing member, as applicable, of each of the above
Guarantors which is a partnership or limited liability company
     


Signature Page to Eighth Amendment to Revolving Credit Agreement and Seventh
Amendment to Term Loan A Credit Agreement
 
 

--------------------------------------------------------------------------------

 

STANDARD PACIFIC OF COLORADO, INC., a Delaware corporation



   
By:
/s/ Kathleen R. Wade
 
Kathleen R. Wade
 
Vice President
 










Signature Page to Eighth Amendment to Revolving Credit Agreement and Seventh
Amendment to Term Loan A Credit Agreement


 
 

--------------------------------------------------------------------------------

 

SCHEDULE 1.1


REVOLVER LENDER COMMITMENT SCHEDULE


Lender
Commitment
Share
Bank of America, N.A.
$6,450,236.96
12.900473929%
JPMorgan Chase Bank
$4,729,857.82
9.459715640%
The Royal Bank of Scotland
$4,545,023.70
9.090047393%
Wachovia Bank National Association
$4,393,364.93
8.786729858%
SunTrust Bank
$2,369,668.25
4.739336493%
Guaranty Bank
$2,606,635.07
5.213270142%
PNC Bank, National Association
$2,369,668.25
4.739336493%
Credit Suisse, Cayman Islands Branch
$2,132,701.42
4.265402843%
Washington Mutual Bank
$2,606,635.07
5.213270142%
Calyon New York Branch
$1,398,104.27
2.796208531%
Comerica Bank
$1,658,767.77
3.317535546%
US Bank National Association
$1,658,767.77
3.317535546%
Citibank, N.A.
$1,056,872.04
2.113744076%
Natixis
$1,056,872.04
2.113744076%
Key Bank National Association
$1,658,767.77
3.317535546%
Regions Bank
$1,488,151.66
2.976303318%
Bank of the West
$1,421,800.95
2.843601896%
City National Bank
$1,184,834.12
2.369668247%
Union Bank, N.A.
$1,421,800.95
2.843601896%
Wells Fargo Bank National Association
$1,421,800.95
2.843601896%
California Bank and Trust
$947,867.30
1.895734597%
Compass Bank
$710,900.47
1.421800948%
MidFirst Bank
$710,900.47
1.421800948%
AMOUNT
$50,000,000
100%


Amendment   A- Amendment 8-K (2).doc


 
 

--------------------------------------------------------------------------------

 

SCHEDULE 1.1


TERM A LOAN LENDER COMMITMENT SCHEDULE




Lender
Amount
Percentage
Bank of Oklahoma, N.A.
$ 74,259.31
2.000000%
Bank of the West
$ 185,648.28
5.000000%
Bank of America, N.A.
$ 720,315.35
19.400000%
Calyon New York Branch
$ 204,213.11
5.500000%
Citibank, N.A.
$ 471,546.64
12.700000%
JPMorgan Chase Bank National Association
$ 471,546.64
12.700000%
Natixis
$ 471,546.64
12.700000%
Regions Bank
$ 133,666.76
3.600000%
The Royal Bank of Scotland
$ 337,879.88
9.100000%
Union Bank, N.A.
$ 185,648.28
5.000000%
Wachovia Bank National Association
$ 271,046.50
7.300000%
Wells Fargo Bank National Association
$ 185,648.28
5.000000%
TOTAL
$ 3,712,965.69
100.00%










Amendment   A- Amendment 8-K (2).doc


 
 